 

Exhibit 10.2

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of June 8, 2020,
is by and among Pareteum Corporation, a Delaware corporation with offices
located at 1185 Avenue of the Americas, 2nd Floor, New York, NY 10036 (the
“Company”), and each of the investors listed on the Schedule of Buyers attached
hereto (individually, a “Buyer” and collectively, the “Buyers”).

 

RECITALS

 

A.            The Company and each Buyer is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”),
and Rule 506(b) of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the 1933 Act.

 

B.             The Company has authorized a new series of 8.00% Senior Secured
Convertible Notes in the form attached hereto as Exhibit A (the “Convertible
Notes”), which Convertible Notes (i) shall be convertible into shares of the
Company’s common stock, par value $0.00001 per share (together with any capital
stock into which such common stock shall have been changed or any share capital
resulting from a reclassification of such common stock, the “Common Stock”)
(such underlying shares of Common Stock issuable pursuant to the terms of the
Convertible Notes, the “Conversion Shares”).

 

C.             The Company has authorized the issuance of Warrants to purchase
Common Stock in the form attached hereto as Exhibit B (the “Warrants”), which
Warrants shall be exercisable for shares of Common Stock in accordance with the
terms thereof (such underlying shares of Common Stock issuable upon exercise of
a Warrant, collectively, the “Warrant Shares” and, together with the Conversion
Shares, the “Underlying Shares”).

 

D.             Each Buyer wishes to purchase, and the Company wishes to sell,
upon the terms and conditions stated in this Agreement, the aggregate principal
amount of Convertible Notes set forth opposite such Buyer’s name in column
(3) on the Schedule of Buyers.

 

E.              Each Buyer wishes to purchase, and the Company wishes to sell,
upon the terms and conditions stated in this Agreement, the aggregate number of
Warrants set forth opposite such Buyer’s name in column (5) on the Schedule of
Buyers.

 

F.             At the Closing (as defined below), the parties hereto shall
execute and deliver a Security Agreement, in the form attached hereto as Exhibit
C (the “Security Agreement”), pursuant to which the Company has agreed to grant
a first priority security interest to the holders of the Convertible Notes in
substantially all of its assets.

 

G.             At or before the Closing, the parties set forth on Exhibit D
hereto shall execute and deliver a Voting Agreement, in the form attached hereto
as Exhibit E (the “Voting Agreement”), pursuant to which such parties shall
agree to vote their shares of the Company’s Common Stock in favour of providing
the Requisite Stockholder Approval (as defined in the Convertible Notes).

 



1

 

 

H.            The Convertible Notes, Warrants Conversion Shares and Warrant
Shares are collectively referred to herein as the “Securities.”

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Buyer hereby
agree as follows:

 

1.PURCHASE AND SALE OF PURCHASED SECURITIES.

 

(a)           Purchase of Purchased Securities.  The Company shall issue and
sell to each Buyer, and each Buyer severally, but not jointly, agrees to
purchase from the Company on the Closing Date (as defined below) the following
Securities (collectively, the “Purchased Securities”):

 

(i)            the aggregate principal amount of Convertible Notes as is set
forth opposite such Buyer’s name in column (3) on the Schedule of Buyers; and

 

(ii)            a Warrant exercisable for the aggregate number of Warrant Shares
as is set forth opposite such Buyer’s name in column (5) on the Schedule of
Buyers, at a purchase price equal to $0.13119 per Warrant Share.

 

(b)           Closing.  The closing (the “Closing”) of the purchase of the
Purchased Securities by the Buyers shall occur at the offices of Latham &
Watkins LLP, 885 Third Avenue, New York, NY 10022. The date and time of the
Closing (the “Closing Date”) shall be 9:00 a.m., New York time on the date
hereof.

 

(c)           Securities Purchase Price.  The aggregate purchase price for the
Purchased Securities to be purchased by each Buyer (the “Purchase Price”) shall
be the amount set forth opposite such Buyer’s name in column (7) on the Schedule
of Buyers.

 

(d)           Form of Initial Payment for Purchased Securities.  On the Closing
Date, (i) each Buyer shall pay its respective Purchase Price to the Company for
the Purchased Securities to be issued and sold to such Buyer at the Closing set
forth opposite such Buyer’s name on the Schedule of Buyers on the Closing Date,
by wire transfer of immediately available funds in accordance with a letter on
the letterhead of the Company, duly executed by a duly authorized officer of the
Company, setting forth the wire amounts of each Buyer and the wire transfer
instructions of the Company (the “Flow of Funds Letter”) and (ii) the Company
shall:

 

(A)             deliver to each Buyer the aggregate principal amount of
Convertible Notes as is set forth opposite such Buyer’s name in column (3) of
the Schedule of Buyers, duly executed on behalf of the Company and registered in
the name of such Buyer or its designee; and

 

(B)              deliver to each Buyer a Warrant exercisable for the aggregate
number of Warrant Shares as is set forth opposite such Buyer’s name in column
(5) on the Schedule of Buyers, at a purchase price equal to $0.13119 per Warrant
Share, duly executed on behalf of the Company and registered in the name of such
Buyer or its designee.

 



2

 

 

(e)           Purchase Price Allocation. Each Buyer and the Company agree that
the Convertible Notes and the Warrants constitute an “investment unit” for
purposes of Section 1273(c)(2) of the Internal Revenue Code of 1986, as amended
(the “Code”). The Buyers and the Company mutually agree that the allocation of
the issue price of each such investment unit between the Convertible Notes and
the Warrants in accordance with Section 1273(c)(2) of the Code and Treasury
Regulation Section 1.1273-2(h) shall be as set forth on the Schedule of Buyers,
and neither the Buyers nor the Company shall take any position inconsistent with
such allocation on any tax return or in any judicial or administrative
proceeding in respect of taxes, except as otherwise required by applicable law
following a “determination” within the meaning of Section 1313(a) of the Code or
similar provision of other applicable law.

 

(f)           Withholding Rights. Notwithstanding any other provision of the
Transaction Documents to the contrary, the Company shall be entitled to deduct
and withhold from any amount otherwise payable with respect to the Purchased
Securities or Underlying Shares such amounts as the Company is required to
deduct and withhold under any provision of the Code or any applicable law
related to Taxes. Any such withheld amounts shall be treated for all purposes of
this Agreement and the Transaction Documents as having been paid to the Person
in respect of whom such deduction and withholding was made.

 

2.BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer, severally and not jointly, represents and warrants to the Company
with respect to only itself that, as of the date hereof:

 

(a)           Organization; Authority.  Such Buyer is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to conduct its business as
currently conducted and enter into and to consummate the transactions
contemplated by the Transaction Documents (as defined below) to which it is a
party and otherwise to carry out its obligations hereunder and thereunder.

 

(b)           No Public Sale or Distribution. Such Buyer (i) is acquiring its
Convertible Notes and Warrants, and (ii) upon conversion, redemption or exercise
of its Convertible Notes or Warrants, as applicable, will acquire the Underlying
Shares issuable upon conversion or redemption thereof, in each case, for its own
account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof in violation of applicable securities laws,
except pursuant to sales registered or exempted under the 1933 Act; provided,
however, by making the representations herein, such Buyer does not agree, or
make any representation or warranty, to hold any of the Securities for any
minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption from registration under the 1933 Act. Such Buyer does
not presently have any agreement or understanding, directly or indirectly, with
any Person to distribute any of the Securities in violation of applicable
securities laws. For purposes of this Agreement, “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, any other entity and any Governmental
Entity (as defined below) or any department or agency thereof.

 



3

 

 

(c)           Accredited Investor Status. At the time such Buyer was offered the
Securities, it was and, as of the date hereof, such Buyer is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D.

 

(d)           Reliance on Exemptions. Such Buyer understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.

 

(e)           Information. Such Buyer and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
that have been requested by such Buyer. Such Buyer and its advisors, if any,
have had (i) the opportunity to review the Transaction Documents and the SEC
Documents (as defined below) and has been afforded the opportunity to ask such
questions of the Company as it has deemed necessary of, and to receive answers
from, representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment. Neither such inquiries nor
any other due diligence investigations conducted by such Buyer or its advisors,
if any, or its representatives shall modify, amend or affect such Buyer’s right
to rely on the Company’s representations and warranties contained herein. Such
Buyer understands that its investment in the Securities involves a high degree
of risk. Such Buyer acknowledges that it can bear the economic risk and complete
loss of its investment in the Securities and has such knowledge and experience
in financial or business matters that it is capable of evaluating the merits and
risks of the investment contemplated hereby. Such Buyer did not learn of the
investment in the Securities as a result of any general solicitation or general
advertising. Such Buyer has sought such accounting, legal and tax advice as it
has considered necessary to make an informed investment decision with respect to
its acquisition of the Securities. Such Buyer is not relying upon, and has not
relied upon, any statement, representation or warranty made by any person,
except for statements, representations and warranties contained in this
Agreement, in making its investment or decision to invest in the Company.

 

(f)           No Governmental Review. Such Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 



4

 

 

(g)          Transfer or Resale. Such Buyer understands that: (i) the Securities
have not been and are not being registered under the 1933 Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) such Buyer shall have
delivered to the Company (if requested by the Company) an opinion of counsel
with expertise in U.S. federal securities laws, in a form reasonably acceptable
to the Company, to the effect that such Securities to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration, or (C) such Buyer provides the Company with reasonable
assurance that such Securities can be sold, assigned or transferred pursuant to
Rule 144 or Rule 144A promulgated under the 1933 Act (or a successor rule
thereto) (collectively, “Rule 144”); (ii) any sale of the Securities made in
reliance on Rule 144 may be made only in accordance with the terms of Rule 144,
and further, if Rule 144 is not applicable, any resale of the Securities under
circumstances in which the seller (or the Person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the 1933 Act) may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC promulgated thereunder; provided, that, from and after
the date that is six (6) months following the date hereof, at the request of any
Buyer, the Company shall, if the Company is then in compliance with Section 4(c)
hereof, deliver to such Buyer or the Company’s transfer agent, as applicable, an
opinion of counsel to the Company, at the Company’s expense and in a form
reasonably acceptable to such Buyer, that (i) adequate public information with
respect to the Company is then available (within the meaning of Rule 144(c)) and
(ii) that a sale of the Securities may otherwise be made in accordance with the
terms of Rule 144; and (iii) neither the Company nor any other Person is under
any obligation to register the Securities under the 1933 Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder. Notwithstanding the foregoing, the Securities may be pledged in
connection with a bona fide margin account or other loan or financing
arrangement secured by the Securities and such pledge of Securities shall not be
deemed to be a transfer, sale or assignment of the Securities hereunder, and no
Buyer effecting a pledge of Securities shall be required to provide the Company
with any notice thereof or otherwise make any delivery to the Company pursuant
to this Agreement or any other Transaction Document (as defined in Section
3(b)), including, without limitation, this Section 2(g).

 

(h)          Validity; Enforcement.  This Agreement, the Security Agreement and
the Security Documents (as defined in the Security Agreement) have been duly and
validly authorized, executed and delivered on behalf of such Buyer and shall
constitute the legal, valid and binding obligations of such Buyer enforceable
against such Buyer in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 

(i)           No Conflicts.  The execution, delivery and performance by such
Buyer of this Agreement, the Security Agreement and the Security Documents and
the consummation by such Buyer of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Buyer, or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Buyer is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to such Buyer,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which could not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder.

 



5

 

 

(j)           No Bad Actor Disqualification Event.  Such Buyer represents, after
reasonable inquiry, that none of the “Bad Actor” disqualifying events described
in Rule 506(d)(l)(i) to (viii) under the 1933 Act (a “Disqualification Event”)
is applicable to such Buyer or any of its Rule 506(d) Related Parties (if any).
“Rule 506(d) Related Party” means a person or entity that is a beneficial owner
of such Buyer’s securities for purposes of Rule 506(d).

 

3.REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Buyers that, as of the date
hereof:

 

(a)           Organization and Qualification.  Each of the Company and each of
its Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authority to own their properties and to carry on their
business as now being conducted.  Each of the Company and each of its
Subsidiaries is duly qualified as a foreign entity to do business and is in good
standing in every jurisdiction in which its ownership of property or the nature
of the business conducted by it makes such qualification necessary, except to
the extent that the failure to be so qualified or be in good standing would not
reasonably be expected to have a Material Adverse Effect (as defined below).  As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on (i) the business, properties, assets, liabilities, operations
(including results thereof), or condition (financial or otherwise) of the
Company and its Subsidiaries, taken as a whole, (ii) the transactions
contemplated hereby or in any of the other Transaction Documents or any other
agreements or instruments to be entered into in connection herewith or therewith
or (iii) the authority or ability of the Company or any of its Subsidiaries to
perform any of their respective obligations under any of the Transaction
Documents.  Other than the Persons (as defined below) set forth on Schedule 3(a)
(the “Significant Subsidiaries” and each is individually referred to herein as a
“Significant Subsidiary”), the Company has no significant Subsidiaries within
the meaning of Rule 1-02(w) of Regulation S-X.  “Subsidiaries” means any Person
in which the Company, directly or indirectly, (I) owns any of the outstanding
capital stock or holds any equity or similar interest of such Person or (II)
controls or operates all or any part of the business, operations or
administration of such Person, and each of the foregoing, is individually
referred to herein as a “Subsidiary.”

 



6

 

 

(b)          Authorization; Enforcement; Validity.  The Company has the
requisite power and authority to enter into and perform its obligations under
this Agreement and the other Transaction Documents and to issue the Securities
in accordance with the terms hereof and thereof.  Each Subsidiary has the
requisite power and authority to enter into and perform its obligations under
the Transaction Documents to which it is a party.  The execution and delivery of
this Agreement and the other Transaction Documents by the Company, and the
consummation by the Company and its Subsidiaries of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Convertible Notes and Warrants, the reservation for issuance and issuance of
the Underlying Shares issuable upon conversion, redemption or exercise of the
Convertible Notes and Warrants, as applicable) have been duly authorized by the
Company’s board of directors (the “Board of Directors”), and (other than (i) 
any filings as may be required by any state securities agencies and (ii) a
Listing of Additional Shares Notification with the Principal Market (as defined
below) (collectively, the “Required Filings”)) no further filing, consent or
authorization is required by the Company, its Subsidiaries, their respective
boards of directors or their stockholders or other governing body.  This
Agreement and the other Transaction Documents have been duly executed and
delivered by the Company, and each constitutes the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
its respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities law.  “Transaction Documents” means, collectively, this Agreement,
the Convertible Notes, the Warrants, the Security Agreement, the Security
Documents, the Voting Agreement, the Irrevocable Transfer Agent Instructions (as
defined below) and each of the other agreements and instruments entered into or
delivered by any of the parties hereto in connection with the transactions
contemplated hereby and thereby, as may be amended from time to time.

 

(c)           Issuance of Securities.  The issuance of the Securities is duly
authorized and when issued and delivered in accordance with the terms of the
Transaction Documents the Securities shall be validly issued, fully paid and
non-assessable and free from all preemptive or similar rights, mortgages,
defects, claims, liens, pledges, charges, taxes, rights of first refusal,
encumbrances, security interests and other encumbrances (collectively “Liens”)
with respect to the issuance thereof.  As of the Closing, the Company shall have
reserved from its duly authorized capital stock not less than (i) a number of
shares of Common Stock equal to (1) the then outstanding principal amount of the
Notes plus accrued and unpaid interest on the Notes divided by (2) the Floor
Price (as defined in the Notes), and (ii) fifteen million (15,000,000) shares of
Common Stock to satisfy the Company’s obligation to issue shares of Common Stock
under the Warrants.  Upon issuance in accordance with the Convertible Notes or
Warrants, as applicable, the Underlying Shares when issued, will be validly
issued, fully paid and nonassessable and free from all preemptive or similar
rights or Liens with respect to the issuance thereof, with the holders being
entitled to all rights accorded to a holder of Common Stock. Subject to the
accuracy of the representations and warranties of the Buyers in the Transaction
Documents, the offer and issuance by the Company of the Securities is exempt
from registration under the 1933 Act.

 

(d)          No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Convertible Notes, Warrants and the Underlying Shares and the
reservation for issuance of the Underlying Shares) will not (i) result in a
violation of the Certificate of Incorporation (as defined below), Bylaws (as
defined below), certificate of formation, memorandum of association, articles of
association, bylaws or other organizational documents of the Company or any of
its Subsidiaries, or any capital stock or other securities of the Company or any
of its Subsidiaries, (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) in any
respect under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party , or (iii) assuming the
accuracy of the representations and warranties in Section 2, result in a
violation of any law, rule, regulation, order, judgment or decree (including,
without limitation, foreign, federal and state securities laws and regulations
and the rules and regulations of the Nasdaq Capital Market (the “Principal
Market”) and including all applicable foreign, federal and state laws, rules and
regulations) applicable to the Company or any of its Subsidiaries or by which
any property or asset of the Company or any of its Subsidiaries is bound or
affected, assuming, with respect to clauses (ii) and (iii) above, the making of
the Required Filings and except in the case of clauses (ii) and (iii) above, for
such breaches, violations or conflicts as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 



7

 

 

(e)           Consents.  Neither the Company nor any Subsidiary is required to
obtain any consent from, authorization or order of, or make any filing or
registration with (other than the Required Filings and such consents,
authorizations, filings or registrations the absence of which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect), any Governmental Entity or any regulatory or self-regulatory
agency or any other Person in order for it to execute, deliver or perform any of
its respective obligations under or contemplated by the Transaction Documents,
in each case, in accordance with the terms hereof or thereof.  To the Company’s
knowledge, other than the Required Filings, all consents, authorizations,
orders, filings and registrations which the Company or any Subsidiary is
required to obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the Closing Date, and, to the Company's knowledge,
neither the Company nor any of its Subsidiaries are aware of any facts or
circumstances which might prevent the Company or any of its Subsidiaries from
obtaining or effecting any of the registration, application or filings
contemplated by the Transaction Documents.  Except as set forth on Schedule
3(e), the Company is not in violation of the requirements of the Principal
Market and has no knowledge of any facts or circumstances which could reasonably
lead to delisting or suspension of the Common Stock.  “Governmental Entity”
means any nation, state, county, city, town, village, district, or other
political jurisdiction of any nature, federal, state, local, municipal, foreign,
or other government, governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal), multi-national organization or body; or body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory, or taxing authority or power of any nature or
instrumentality of any of the foregoing, including any entity or enterprise
owned or controlled by a government or a public international organization or
any of the foregoing. Where used under this Agreement with respect to the
Company, the term “knowledge” shall mean the actual knowledge of Bart
Weijermars, Alexander Korff and/or Laura W. Thomas after due and reasonable
inquiry.

 



8

 

 

(f)           Acknowledgment Regarding Buyer’s Purchase of Securities.  The
Company acknowledges and agrees that each Buyer is acting solely in the capacity
of an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, (ii) to the Company's
knowledge an “affiliate” (as defined in Rule 144) of the Company or any of its
Subsidiaries or (iii) to the Company's knowledge, a “beneficial owner” of more
than 10% of the shares of Common Stock (as defined for purposes of Rule 13d-3 of
Securities Exchange Act of 1934, as amended (the “1934 Act”)).  The Company
further acknowledges that no Buyer is acting as a financial advisor or fiduciary
of the Company or any of its Subsidiaries (or in any similar capacity) with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby, and any advice given by a Buyer or any of its representatives or
agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to such Buyer’s purchase of
the Securities.  The Company further represents to each Buyer that the Company’s
and each Subsidiary’s decision to enter into the Transaction Documents to which
it is a party has been based solely on the independent evaluation by the
Company, each Subsidiary and their respective representatives.

 

(g)          No General Solicitation; No Placement Agent.  Neither the Company,
nor any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. Neither the Company nor any of its Subsidiaries has engaged any
placement agent or other agent in connection with the offer or sale of the
Securities. The Company shall pay, and hold each Buyer harmless against, any
liability, loss or expense (including, without limitation, attorney’s fees and
reasonable and documented out-of-pocket expenses) arising in connection with any
claim for the payment of any placement agent’s fees, financial advisory fees, or
brokers’ commissions (other than for Persons engaged by any Buyer) relating to
or arising out of the transactions contemplated hereby. Schedule 3(g) sets forth
all placement agent’s fees, financial advisory fees, brokers’ commissions and
any other payments that will become owed, due and/or payable upon the closing
of, or relating to or arising out of, the transactions contemplated hereby
(other than for Persons engaged by any Buyer) that are payable by the Company or
any of its Subsidiaries.

 

(h)          No Integrated Offering.  None of the Company, its Subsidiaries or
any of their affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
issuance of any of the Securities under the 1933 Act, whether through
integration with prior offerings or otherwise, or cause this offering of the
Securities to require approval of stockholders of the Company in connection with
the offering of the Securities for purposes of the 1933 Act or under any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated for quotation. 
None of the Company, its Subsidiaries, their affiliates nor any Person acting on
their behalf will take any action or steps that would require registration of
the issuance of any of the Securities under the 1933 Act or cause the offering
of any of the Securities to be integrated with other offerings of securities of
the Company.

 

(i)            Dilutive Effect.  The Company understands and acknowledges that
the number of Underlying Shares will increase in certain circumstances.  The
Company further acknowledges that its obligation to issue the Underlying Shares
pursuant to the terms of the Convertible Notes and Warrants in accordance with
this Agreement is absolute and unconditional regardless of the dilutive effect
that such issuance may have on the ownership interests of other stockholders of
the Company.

 



9

 

 

(j)           Application of Takeover Protections.  The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill, stockholder rights plan or other similar anti-takeover
provision under the Certificate of Incorporation, Bylaws or other organizational
documents or the laws of the jurisdiction of its incorporation which is or could
become applicable to any Buyer as a result of the transactions contemplated by
this Agreement, including, without limitation, the Company’s issuance of the
Securities and any Buyer’s ownership of the Securities. 

 

(k)           Financial Statements.  Except as set forth on Schedule 3(k):

 

(i)            during the one (1) year prior to the date hereof, the Company has
timely filed all reports, schedules, forms, proxy statements, statements and
other documents required to be filed by it with the SEC (other than Section 16
ownership filings) pursuant to the reporting requirements of the 1934 Act
(reports filed in compliance with the time period specified in Rule 12b-25
promulgated under the 1934 Act shall be considered timely for this purpose) (all
of the foregoing filed prior to the date hereof and all exhibits and appendices
included therein and financial statements, notes and schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
“SEC Documents”);

 

(ii)           the Company has delivered or has made available to the Buyers or
their respective representatives true, correct and complete copies of each of
the SEC Documents not available on the EDGAR system; 

 

(iii)          as of their respective dates, the SEC Documents complied in all
material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; 

 

(iv)          as of their respective dates, the financial statements of the
Company included in the SEC Documents (including, without limitation, any notes
or any letter of the independent accountants of the Company with respect
thereto) included in the SEC Documents (the “Financial Statements”) complied in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto as in effect as of the
time of filing, and such financial statements have been prepared in accordance
with generally accepted accounting principles (“GAAP”), consistently applied,
during the periods involved (except (x) as may be otherwise indicated in such
financial statements or the notes thereto, or (y) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate). 

 



10

 

 

(v)           the Company is not currently contemplating to amend or restate any
of the Financial Statements, nor is the Company currently aware of facts or
circumstances which would require the Company to amend or restate any of the
Financial Statements, in each case, in order for any of the Financials
Statements to be in material compliance with GAAP and the rules and regulations
of the SEC; and

 

(vi)          the Company has not been informed by its independent accountants
that they recommend that the Company amend or restate any of the Financial
Statements or that there is any need for the Company to amend or restate any of
the Financial Statements.

 

(l)           Absence of Certain Changes.  Since the date of the Company’s most
recent audited financial statements contained in a Form 10-K, except as
specifically set forth on Schedule 3(l) or in a subsequent SEC Document filed
prior to the date hereof:

 

(i)            there has been no material adverse change and no material adverse
development in the business, assets, liabilities, properties, operations
(including results thereof) or condition (financial or otherwise) of the Company
and its Subsidiaries, taken as a whole;

 

(ii)           neither the Company nor any of its Subsidiaries has (a) declared
or paid any dividends to any Person other than the Company or a Subsidiary,
(b) sold any assets, individually or in the aggregate, in excess of $250,000, or
(c) made any capital expenditures, individually or in the aggregate, in excess
of $250,000; and

 

(iii)          neither the Company nor any of its Subsidiaries has taken any
steps to seek protection pursuant to any law or statute relating to bankruptcy,
insolvency, reorganization, receivership, liquidation or winding up, nor, to the
Company’s knowledge, do any of their respective creditors intend to initiate
involuntary bankruptcy proceedings nor, to the Company's actual knowledge is
there any fact which would reasonably lead a creditor to do so. 

 

(iv)          neither the Company nor any of its Subsidiaries has made any
revaluation of any of their respective assets, including, without limitation,
writing down the value of capitalized inventory or writing off notes or accounts
receivable or any sale of assets other than in the ordinary course of business. 

 

(m)          Insolvency. The Company and its Subsidiaries, on a consolidated
basis, are not as of the date hereof, and after giving effect to the
transactions contemplated hereby to occur at the Closing, will not be Insolvent
(as defined below).  For purposes of this Section 3(m), “Insolvent” means, (i)
with respect to the Company and its Subsidiaries, on a consolidated basis,
(A) the present fair saleable value of the Company’s and its Subsidiaries’
assets is less than the amount required to pay the Company’s and its
Subsidiaries’ total Indebtedness (as defined below), (B) the Company and its
Subsidiaries are unable to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured or (C) the Company and its Subsidiaries intend to incur or believe that
they will incur debts that would be beyond their ability to pay as such debts
mature, and (ii) except as disclosed on Schedule 3(m), with respect to the
Company and each Subsidiary, individually, (A) the present fair saleable value
of the Company’s or each such Subsidiary’s (as the case may be) assets is less
than the amount required to pay its respective total Indebtedness, (B) the
Company or each such Subsidiary (as the case may be) is unable to pay its
respective debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured or (C) the Company or each
such Subsidiary (as the case may be) intends to incur or believes that it will
incur debts that would be beyond its respective ability to pay as such debts
mature.

 



11

 

 

(n)           Regulatory Permits.  Except as disclosed on Schedule 3(n), during
the two years prior to the date hereof, (i) the Common Stock has been listed or
designated for quotation on the Principal Market, (ii) trading in the Common
Stock has not been suspended by the SEC or the Principal Market and (iii) the
Company has received no communication, written or oral, from the SEC or the
Principal Market regarding the suspension or delisting of the Common Stock from
the Principal Market.  The Company and each of its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not
reasonably be likely to have, individually or in the aggregate, a Material
Adverse Effect (the “Material Permits”), and neither the Company nor any such
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

(o)           Foreign Corrupt Practices.  Neither the Company, any of the
Subsidiaries, nor, any director, officer, employee thereof nor, to the Company’s
knowledge, any agent or any other person acting for or on behalf of the
foregoing (individually and collectively, a “Company Affiliate”) have violated
the U.S. Foreign Corrupt Practices Act or any other applicable anti-bribery or
anti-corruption laws, nor, to the Company’s knowledge, has any Company Affiliate
offered, paid, promised to pay, or authorized the payment of any money, or
offered, given, promised to give, or authorized the giving of anything of value,
to any officer, employee or any other person acting in an official capacity for
any Governmental Entity to any political party or official thereof or to any
candidate for political office (individually and collectively, a “Government
Official”) or to any person under circumstances where such Company Affiliate
knew or was aware of a high probability that all or a portion of such money or
thing of value would be offered, given or promised, directly or indirectly, to
any Government Official, for the purpose of:

 

(i)            (A) influencing any act or decision of such Government Official
in his/her official capacity, (B) inducing such Government Official to do or
omit to do any act in violation of his/her lawful duty, (C) securing any
improper advantage, or (D) inducing such Government Official to influence or
affect any act or decision of any Governmental Entity, or

 

(ii)           assisting the Company or its Subsidiaries in obtaining or
retaining business for or with, or directing business to, the Company or its
Subsidiaries.

 



12

 

 

(p)           Sarbanes-Oxley Act.  Except as set forth on Schedule 3(p), the
Company and each Subsidiary is in material compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002, as amended, and any
and all applicable rules and regulations promulgated by the SEC thereunder.

 

(q)          Transactions With Affiliates.  Except as set forth on Schedule 3(q)
or as disclosed on SEC Documents, no current or former employee, partner,
director, officer or shareholder (direct or indirect) of the Company or its
Subsidiaries (other than the Company or any Subsidiaries), or, to the Company's
knowledge, no associate or affiliate of any thereof (other than the Company or
any Subsidiaries), or any relative with a relationship no more remote than first
cousin of any of the foregoing, is presently, or has been, since January 1,
2017, (i) a party to any transaction with the Company or its Subsidiaries
(including any contract, agreement or other arrangement providing for the
furnishing of services by, or rental of real or personal property from, or
otherwise requiring payments to, any such director, officer or shareholder or
such associate or affiliate or relative Subsidiaries (other than for ordinary
course services as employees, officers or directors of the Company or any of its
Subsidiaries)) or (ii) the direct or indirect owner of an interest in any
corporation, firm, association or business organization which is a competitor,
supplier or customer of the Company or its Subsidiaries (except for a passive
investment (direct or indirect) in less than 5% of the common stock or ordinary
shares, as applicable, of a company whose securities are traded on or quoted
through the Principal Market), nor does any such Person receive income from any
source other than the Company or its Subsidiaries which relates to the business
of the Company or its Subsidiaries or should properly accrue to the Company or
its Subsidiaries. No such employee, officer, shareholder or director of the
Company or any of its Subsidiaries or member of his or her immediate family is
indebted to the Company or its Subsidiaries, as the case may be, nor is the
Company or any of its Subsidiaries indebted (or committed to make loans or
extend or guarantee credit) to any of them, other than (i) for payment of salary
for services rendered, (ii) reimbursement for reasonable expenses incurred on
behalf of the Company, and (iii) for other standard employee benefits made
generally available to all employees or executives (including share option
agreements outstanding under any share option plan approved by the Board of
Directors of the Company).

 

(r)            Equity Capitalization.

 

(i)           Authorized and Outstanding Capital Stock.  As of the date hereof,
the authorized capital stock of the Company consists of (A) 500,000,000 shares
of Common Stock, of which, 138,820,058 are issued and outstanding and 7,440,959
shares are reserved for issuance pursuant to Convertible Securities (as defined
in the Convertible Notes) (other than the Convertible Notes and Warrants)
exercisable or exchangeable for, or convertible into, shares of Common Stock and
(B)  50,000,000 shares of Preferred Stock, 142.8295125 of which are issued and
outstanding.  No shares of Common Stock are held in the treasury of the Company.

 



13

 

 

(ii)          Valid Issuance; Available Shares; Affiliates.  All of such
outstanding shares are duly authorized and have been, or upon issuance will be,
validly issued and are fully paid and nonassessable.  Schedule 3(r)(ii) sets
forth the number of shares of Common Stock that are (A) reserved for issuance
pursuant to Convertible Securities (other than the Convertible Notes and
Warrants) and (B) that are, as of the date hereof, owned by Persons who are
“affiliates” (as defined in Rule 405 of the 1933 Act and calculated based on the
assumption that only officers, directors and holders of at least 10% of the
Company’s issued and outstanding Common Stock are “affiliates” without conceding
that any such Persons are “affiliates” for purposes of federal securities laws)
of the Company or any of its Subsidiaries.  To the Company’s knowledge, no
Person owns 10% or more of the Company’s issued and outstanding shares of Common
Stock (calculated based on the assumption that all Convertible Securities,
whether or not presently exercisable or convertible, have been fully
exercised or converted (as the case may be) taking account any limitations on
exercise or conversion (including “blockers”) contained therein without
conceding that such identified Person is a 10% stockholder for purposes of
federal securities laws).

 

(iii)          Existing Securities; Obligations.  Except as set forth on
Schedule 3(r)(iii): (A) none of the Company’s or any Subsidiary’s shares,
interests or capital stock is subject to preemptive rights or any other similar
rights or Liens suffered or permitted by the Company or any Subsidiary;
(B) other than stock options and restricted stock awarded to employees of the
Company under equity incentive plans adopted by the Board of Directors of the
Company and described in the SEC Documents, there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any shares, interests or capital stock of the Company or
any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares, interests or capital stock of the Company or
any of its Subsidiaries or options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, or exercisable or exchangeable for, any shares,
interests or capital stock of the Company or any of its Subsidiaries; (C) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act; (D) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (E) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities; and (F) neither the
Company nor any Subsidiary has any stock appreciation rights or “phantom stock”
plans or agreements or any similar plan or agreement. Set forth on Schedule
3(r)(iii) is a description of all material terms of the Company’s outstanding
preferred stock.

 

(iv)         Organizational Documents.  The Company has furnished to the Buyers
true, correct and complete copies of the Company’s Certificate of Incorporation,
as amended and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company’s bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), and the material terms of all Convertible Securities
and the material rights of the holders thereof in respect thereto.

 



14

 

 

(s)           Indebtedness and Other Contracts.  Except as set forth on Schedule
3(s), neither the Company nor any of its Subsidiaries (i) has any material
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing Indebtedness of the
Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound, (ii) has any financing statements securing
obligations in any amounts filed in connection with the Company or any of its
Subsidiaries; (iii) is in violation of any term of, or in default under, any
contract, agreement or instrument relating to any Indebtedness, except where
such violations and defaults would not result, individually or in the aggregate,
in a Material Adverse Effect, or (iv) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect.  Neither the Company nor any of its Subsidiaries have any
liabilities or obligations required to be disclosed in the SEC Documents which
are not so disclosed in the SEC Documents, other than those incurred in the
ordinary course of the Company’s or its Subsidiaries’ respective businesses
consistent with past practices and which, individually or in the aggregate, do
not or could not have a Material Adverse Effect.  For purposes of this
Agreement:  (x) “Indebtedness” has the meaning set forth in the Convertible
Notes; and (y) “Contingent Obligation” means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

(t)            Litigation.  Except as set forth on Schedule 3(t), there is no
material action, suit, arbitration, proceeding, or, to the Company's knowledge,
inquiry or investigation before or by the Principal Market, any court, public
board, other Governmental Entity, self-regulatory organization or body pending
or, to the knowledge of the Company, threatened against or affecting the Company
or any of its Subsidiaries, the Common Stock or any of the Company’s or its
Subsidiaries’ officers or directors, whether of a civil or criminal nature or
otherwise, in their capacities as such, except as set forth in Schedule 3(t). 
To the knowledge of the Company, no director, officer or employee of the Company
or any of its Subsidiaries has willfully violated 18 U.S.C. §1519 or engaged in
spoliation in reasonable anticipation of litigation.  Without limitation of the
foregoing, except as set forth on Schedule 3(t), there has not been, and to the
knowledge of the Company, there is not pending, contemplated or anticipated, any
inquiry or investigation by the SEC involving the Company, any of its
Subsidiaries or any current or former director or officer of the Company or any
of its Subsidiaries.  The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the 1933 Act or the 1934 Act.  After reasonable inquiry of its officers
(as defined in Rule 16a-1(f) promulgated under the 1934 Act) and members of its
Board of Directors, except as set forth on Schedule 3(t), to the Company’s
knowledge there is no fact which might result in or form the basis for any such
action, suit, arbitration, investigation, inquiry or other proceeding.  Neither
the Company nor any of its Subsidiaries is subject to any order, writ, judgment,
injunction, decree, determination or award of any Governmental Entity.

 



15

 

 

(u)           Insurance.  The Company and each of its Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any of its Subsidiaries has been refused any
insurance coverage sought or applied for, and neither the Company nor any of its
Subsidiaries has any reason to believe that it will be unable to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

 

(v)           Employee Relations.  Except as set forth on Schedule 3(v), neither
the Company nor any of its U.S. Subsidiaries is a party to any collective
bargaining agreement or employs any member of a union.  The Company and its
Subsidiaries believe that their relations with their employees are good.  No
executive officer (as defined in Rule 501(f) promulgated under the 1933 Act) or
other key employee of the Company or any of its Subsidiaries has notified the
Company or any such Subsidiary that such officer intends to leave the Company or
any such Subsidiary or otherwise terminate such officer’s employment with the
Company or any such Subsidiary.  To the knowledge of the Company, no executive
officer or other key employee of the Company or any of its Subsidiaries is, or
is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer or other
key employee (as the case may be) does not subject the Company or any of its
Subsidiaries to any liability with respect to any of the foregoing matters.  The
Company and its Subsidiaries are in material compliance with all applicable
federal, state, local and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

 

(w)         Title. Each of the Company and its Subsidiaries holds good title, or
a valid leasehold interests in, to all real property, leases in real property,
facilities or other interests in real property owned or held by the Company or
any of its Subsidiaries that is material to the business of the Company (the
“Real Property”).  The Real Property is free and clear of all Liens and is not
subject to any rights of way, building use restrictions, exceptions, variances,
reservations, or limitations of any nature except for (a) Liens for current
taxes not yet due and payable, (b) zoning laws and other land use restrictions
that do not impair the present or anticipated use of the property subject
thereto and (c) those that are not likely to result in a Material Adverse
Effect.  Any Real Property held under lease by the Company or any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere in any material
respect with the use made and proposed to be made of such property and buildings
by the Company or any of its Subsidiaries.

 

(x)           Fixtures and Equipment.  Each of the Company and its Subsidiaries
(as applicable) has good title to, or a valid leasehold interest in, all
material tangible personal property, equipment, improvements, fixtures, and
other personal property and appurtenances that are used by the Company or its
Subsidiary in connection with the conduct of its business (the “Fixtures and
Equipment”). Each of the Company’s and its Subsidiary’s Fixtures and Equipment
are structurally sound, are in good operating condition and repair, are adequate
for the uses to which they are being put, are not in need of maintenance or
repairs except for ordinary, routine maintenance and repairs and are sufficient
for the conduct of the Company’s and/or its Subsidiaries’ businesses (as
applicable) in the manner as conducted prior to the Closing. Except as set forth
on Schedule 3(x), each of the Company and its Subsidiaries owns all of its
Fixtures and Equipment free and clear of all Liens except for (i) Liens for
current taxes not yet due and payable, (ii) zoning laws and other land use
restrictions that do not impair the present or anticipated use of the property
subject thereto and (iii) other Permitted Liens (as defined in the Convertible
Notes).

 



16

 

 

(y)           Intellectual Property Rights.  Except as set forth on Schedule
3(y), the Company and its Subsidiaries own or possess adequate rights or
licenses to use all trademarks, trade names, service marks, service mark
registrations, service names, original works of authorship, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights and all
applications and registrations therefor (“Intellectual Property Rights”)
necessary to conduct their respective businesses as now conducted.  The Company
does not have any knowledge of any infringement by the Company or its
Subsidiaries of Intellectual Property Rights of others.  There is no claim,
action or proceeding being made or brought, or to the knowledge of the Company
or any of its Subsidiaries, being threatened, against the Company or any of its
Subsidiaries regarding its Intellectual Property Rights, except where such
claim, action or proceeding is not reasonably likely to result in a Material
Adverse Effect.  Neither the Company nor any of its Subsidiaries has received
any notice alleging any such infringement or claim, action or proceeding.

 

(z)            Environmental Laws.  (i) The Company and its Subsidiaries (A) are
in compliance with any and all Environmental Laws (as defined below), (B) have
received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (C) are
in compliance with all terms and conditions of any such permit, license or
approval where, except in each of the foregoing clauses (A), (B) and (C), where
the failure to so comply or having such permits, licenses or other approval
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.  The term “Environmental Laws” means all federal,
state, local or foreign laws relating to pollution or protection of human health
or the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

(i)            No Hazardous Materials:

 

(A)             to the Company’s knowledge, have been disposed of or otherwise
released from any Real Property of the Company or any of its Subsidiaries in
violation of any Environmental Laws; or

 



17

 

 

(B)              to the Company’s knowledge, are present on, over, beneath, in
or upon any Real Property or any portion thereof in quantities that would
constitute a violation of any Environmental Laws.  No prior use by the Company
or any of its Subsidiaries of any Real Property has occurred that violates any
Environmental Laws, which violation would have a material adverse effect on the
business of the Company or any of its Subsidiaries.

 

(ii)          To the Company’s knowledge, neither the Company nor any of its
Subsidiaries knows of any other person who or entity which has stored, treated,
recycled, disposed of or otherwise located on any Real Property any Hazardous
Materials, including, without limitation, such substances as asbestos and
polychlorinated biphenyls.

 

(iii)         To the knowledge of the Company, none of the Real Property is on
any federal or state “Superfund” list or Liability Information System
(“CERCLIS”) list or any state environmental agency list of sites under
consideration for CERCLIS, nor subject to any environmental related Liens.

 

(aa)        Tax Status.  The Company and each of its Subsidiaries (i) has timely
made or filed all foreign, federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject
through the date of this Agreement or have requested extensions thereof (except
where the failure to file would not, individually or in the aggregate, have a
Material Adverse Effect) and (ii) has timely paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and for which reserves required by GAAP have been
created in the financial statements of the Company or for cases in which the
failure to pay would not have a Material Adverse Effect.  There is no tax
deficiency that has been determined adversely to the Company or any of its
Subsidiaries which has had a Material Adverse Effect, nor does the Company or
its Subsidiaries have any knowledge or notice of any tax deficiency which could
reasonably be expected to be determined adversely to the Company or its
Subsidiaries and which could reasonably be expected to have a Material Adverse
Effect.

 

(bb)        Internal Accounting and Disclosure Controls.  Except as disclosed in
Schedule 3(bb), the Company and each of its Subsidiaries maintains internal
control over financial reporting (as such term is defined in
Rule 13a-15(f) under the 1934 Act) that is effective to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with GAAP, including
that (i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference. 
Except as disclosed in Schedule 3(bb), the Company maintains disclosure controls
and procedures (as such term is defined in Rule 13a-15(e) under the 1934 Act)
that are effective in ensuring that information required to be disclosed by the
Company in the reports that it files or submits under the 1934 Act is recorded,
processed, summarized and reported, within the time periods specified in the
rules and forms of the SEC, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the 1934 Act is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure.  Except as disclosed in Schedule 3(bb) or in the SEC Documents,
since the filing of the Annual Report on Form 10-K for the year ended December
31, 2018, neither the Company nor any of its Subsidiaries has received any
notice or correspondence from any accountant, Governmental Entity or other
Person relating to any potential material weakness or significant deficiency in
any part of the internal controls over financial reporting of the Company or any
of its Subsidiaries.

 



18

 

 

(cc)         Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between the Company or any of its
Subsidiaries and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its 1934 Act filings and is not so
disclosed or that otherwise could be reasonably likely to have a Material
Adverse Effect.

 

(dd)        Investment Company Status.  The Company is not, and upon
consummation of the sale of the Securities will not be, an “investment company,”
or a company controlled by an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.

 

(ee)        Acknowledgement Regarding Buyers’ Trading Activity.  It is
understood and acknowledged by the Company that (i) following the public
disclosure of the transactions contemplated by the Transaction Documents, in
accordance with the terms thereof, none of the Buyers have been asked by the
Company or any of its Subsidiaries to agree, nor has any Buyer agreed with the
Company or any of its Subsidiaries, to desist from effecting any transactions in
or with respect to (including, without limitation, purchasing or selling, long
and/or short) any securities of the Company, or “derivative” securities based on
securities issued by the Company or to hold any of the Securities for any
specified term; (ii) any Buyer, and counterparties in “derivative” transactions
to which any such Buyer is a party, directly or indirectly, presently may have a
“short” position in the Common Stock which was established prior to such Buyer’s
knowledge of the transactions contemplated by the Transaction Documents;
(iii) each Buyer shall not be deemed to have any affiliation with or control
over any arm’s length counterparty in any “derivative” transaction; and
(iv) each Buyer may rely on the Company’s obligation to timely deliver shares of
Common Stock as and when required pursuant to the Transaction Documents for
purposes of effecting trading in the Common Stock of the Company.  The Company
further understands and acknowledges that following the public disclosure of the
transactions contemplated by the Transaction Documents pursuant to the Press
Release (as defined below) one or more Buyers may engage in hedging and/or
trading activities (including, without limitation, the location and/or
reservation of borrowable shares of Common Stock) at various times during the
period that the Securities are outstanding, including, without limitation,
during the periods that the value and/or number of the Underlying Shares
deliverable with respect to the Securities are being determined and such hedging
and/or trading activities (including, without limitation, the location and/or
reservation of borrowable shares of Common Stock), if any, can reduce the value
of the existing stockholders’ equity interest in the Company both at and after
the time the hedging and/or trading activities are being conducted.  The Company
acknowledges that such aforementioned hedging and/or trading activities do not
constitute a breach of this Agreement, the Convertible Notes, the Warrants or
any other Transaction Document or any of the documents executed in connection
herewith or therewith.

 



19

 

 

(ff)           Manipulation of Price.  Neither the Company nor any of its
Subsidiaries has, and, to the knowledge of the Company, no Person acting on
their behalf has, directly or indirectly, (i) taken any action designed to cause
or to result in the stabilization or manipulation of the price of any security
of the Company or any of its Subsidiaries to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or paid any compensation
for soliciting purchases of, any of the Securities, (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company or any of its Subsidiaries or (iv) paid or agreed to
pay any Person for research services with respect to any securities of the
Company or any of its Subsidiaries.

 

(gg)         U.S. Real Property Holding Corporation.  Neither the Company nor
any of its Subsidiaries is or has ever been, and so long as any of the
Securities are held by any of the Buyers, shall become, a U.S. real property
holding corporation within the meaning of Section 897(c)(2) of the Code, and the
Company and each Subsidiary shall so certify upon any Buyer’s request.

 

(hh)        Transfer Taxes.  All present or future transfer, stamp,
registration, court or documentary, recording, filing or other similar taxes
(other than taxes imposed on or measured by net income (however denominated))
which are required to be paid by the Company in connection with the issuance,
registration, sale or transfer of the Securities to be sold to each Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with in all
material respects.

 

(ii)           Bank Holding Company Act.  Neither the Company nor any of its
Subsidiaries is subject to the Bank Holding Company Act of 1956, as amended (the
“BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”).  Neither the Company nor any of its Subsidiaries
owns or controls, directly or indirectly, five percent (5%) or more of the
outstanding shares of any class of voting securities or twenty-five percent
(25%) or more of the total equity of a bank or any entity that is subject to the
BHCA and to regulation by the Federal Reserve.  Neither the Company nor any of
its Subsidiaries exercises a controlling influence over the management or
policies of a bank or any entity that is subject to the BHCA and to regulation
by the Federal Reserve.

 

(jj)           Illegal or Unauthorized Payments; Political Contributions. 
Neither the Company nor any of its Subsidiaries nor, to the best of the
Company’s knowledge (after reasonable inquiry of its officers and directors),
any of the officers, directors, employees, agents or other representatives of
the Company or any of its Subsidiaries or affiliates, has, directly or
indirectly, made or authorized any payment, contribution or gift of money,
property, or services, whether or not in contravention of applicable law, (i) as
a kickback or bribe to any Person or (ii) to any political organization, or the
holder of or any aspirant to any elective or appointive public office to
influence official action or secure an improper advantage, except for personal
political contributions not involving the direct or indirect use of funds of the
Company or any of its Subsidiaries.

 



20

 

 

(kk)         Money Laundering.  The operations of the Company and its
Subsidiaries are and have been conducted at all times in material compliance
with the USA Patriot Act of 2001 and all other applicable U.S. and non-U.S.
anti-money laundering laws and regulations, including, without limitation, the
laws, regulations and Executive Orders and sanctions programs administered by
the U.S. Office of Foreign Assets Control, including, but not limited, to
(i) Executive Order 13224 of September 23, 2001 entitled, “Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism” (66 Fed. Reg. 49079 (2001)); and (ii) any regulations contained in 31
CFR, Subtitle B, Chapter V.

 

(ll)           Management.  During the past five year period, no current or
former officer or director, to the knowledge of the Company, has been the
subject of:

 

(i)            a petition under bankruptcy laws or any other insolvency or
moratorium law or the appointment by a court of a receiver, fiscal agent or
similar officer for such Person, or any partnership in which such person was a
general partner at or within two years before the filing of such petition or
such appointment, or any corporation or business association of which such
person was an executive officer at or within two years before the time of the
filing of such petition or such appointment;

 

(ii)           a conviction in a criminal proceeding or a named subject of a
pending criminal proceeding (excluding traffic violations that do not relate to
driving while intoxicated or driving under the influence);

 

(iii)          any order, judgment or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining any such person from, or otherwise limiting, the following
activities:

 

(1)               Acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the United States Commodity
Futures Trading Commission or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;

 

(2)               Engaging in any particular type of business practice; or

 

(3)               Engaging in any activity in connection with the purchase or
sale of any security or commodity or in connection with any violation of
securities laws or commodities laws;

 

(iv)          any order, judgment or decree, not subsequently reversed,
suspended or vacated, of any authority barring, suspending or otherwise limiting
for more than sixty (60) days the right of any such person to engage in any
activity described in the preceding sub paragraph, or to be associated with
persons engaged in any such activity;

 



21

 

 



(v)              a finding by a court of competent jurisdiction in a civil
action or by the SEC or other authority to have violated any securities law,
regulation or decree and the judgment in such civil action or finding by the SEC
or any other authority has not been subsequently reversed, suspended or vacated;
or

 

(vi)             a finding by a court of competent jurisdiction in a civil
action or by the Commodity Futures Trading Commission to have violated any
federal commodities law, and the judgment in such civil action or finding has
not been subsequently reversed, suspended or vacated.

 

(mm)          Stock Option Plans.  Each stock option granted by the Company was
granted (i) in accordance with the terms of the applicable stock option plan of
the Company and (ii) with an exercise price at least equal to the fair market
value of the Common Stock on the date such stock option would be considered
granted under GAAP and applicable law.  To the Company’s knowledge, no stock
option granted under the Company’s stock option plan has been backdated.  To the
Company's knowledge, the Company has not granted, and there is no and has been
no policy or practice of the Company to grant, stock options prior to, or
otherwise coordinate the grant of stock options with, the release or other
public announcement of material information regarding the Company or its
Subsidiaries or their financial results or prospects.

 

(nn)           Cybersecurity.  The Company and its Subsidiaries’ information
technology assets and equipment, computers, systems, networks, hardware,
software, websites, applications, and databases (collectively, “IT Systems”) are
adequate for, and operate and perform in all material respects as required in
connection with the operation of the business of the Company and its
subsidiaries as currently conducted, free and clear of all material bugs,
errors, defects, Trojan horses, time bombs, malware and other corruptants. The
Company and its Subsidiaries have implemented and maintained commercially
reasonable physical, technical and administrative controls, policies,
procedures, and safeguards to maintain and protect their material confidential
information and the integrity, continuous operation, redundancy and security of
all IT Systems and data, including “Personal Data,” used in connection with
their businesses. “Personal Data” means (i) a natural person’s name, street
address, telephone number, e-mail address, photograph, social security number or
tax identification number, driver’s license number, passport number, credit card
number, bank information, or customer or account number; (ii) any information
which would qualify as “personally identifying information” under the Federal
Trade Commission Act, as amended; (iii) “personal data” as defined by the
European Union General Data Protection Regulation (“GDPR”) (EU 2016/679); (iv)
any information which would qualify as “protected health information” under the
Health Insurance Portability and Accountability Act of 1996, as amended by the
Health Information Technology for Economic and Clinical Health Act
(collectively, “HIPAA”); and (v) any other piece of information that allows the
identification of such natural person, or his or her family, or permits the
collection or analysis of any data related to an identified person’s health or
sexual orientation. There have been no material breaches, violations, outages or
unauthorized uses of or accesses to same, except for those that have been
remedied without material cost or liability or the duty to notify any other
person, nor any incidents under internal review or investigations relating to
the same. The Company and its Subsidiaries are presently in material compliance
with all applicable laws or statutes and all judgments, orders, rules and
regulations of any court or arbitrator or governmental or regulatory authority,
internal policies and contractual obligations relating to the privacy and
security of IT Systems and Personal Data and to the protection of such IT
Systems and Personal Data from unauthorized use, access, misappropriation or
modification.

 



22

 

 

(oo)           Compliance with Data Privacy Laws.  The Company and its
Subsidiaries are, and at all prior times were, in material compliance with all
applicable state and federal data privacy and security laws and regulations,
including without limitation HIPAA, and the Company and its Subsidiaries have
taken commercially reasonable actions to prepare to comply with, and since May
25, 2018, have been and currently are in compliance with, the GDPR (EU 2016/679)
(collectively, the “Privacy Laws”). To ensure compliance with the Privacy Laws,
the Company and its Subsidiaries have in place, comply with, and take
appropriate steps reasonably designed to ensure compliance in all material
respects with their policies and procedures relating to data privacy and
security and the collection, storage, use, disclosure, handling, and analysis of
Personal Data (the “Policies”). The Company and its Subsidiaries have at all
times made all disclosures to users or customers required by applicable laws and
regulatory rules or requirements, and none of such disclosures made or contained
in any Policy have, to the knowledge of the Company, been inaccurate or in
violation of any applicable laws and regulatory rules or requirements in any
material respect. To the Company's knowledge, neither the Company nor any
Subsidiary: (i) has received notice of any actual or potential liability under
or relating to, or actual or potential violation of, any of the Privacy Laws,
and has no knowledge of any event or condition that would reasonably be expected
to result in any such notice; (ii) is currently conducting or paying for, in
whole or in part, any investigation, remediation, or other corrective action
pursuant to any Privacy Law; or (iii) is a party to any order, decree, or
agreement that imposes any obligation or liability under any Privacy Law.

 

(pp)           No Disqualification Event.  With respect to Securities to be
offered and sold hereunder in reliance on Rule 506(b) under the 1933 Act
(“Regulation D Securities”), none of the Company, any of its predecessors, any
affiliated issuer, any director, executive officer, other officer of the Company
participating in the offering contemplated hereby, or, to the Company’s
knowledge, any beneficial owner of 20% or more of the Company’s outstanding
voting equity securities, calculated on the basis of voting power, nor any
promoter (as that term is defined in Rule 405 under the 1933 Act) connected with
the Company in any capacity at the time of sale (each, an “Issuer Covered
Person” and, together, “Issuer Covered Persons”) is subject to any
Disqualification Event, except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Buyers a copy of any disclosures
provided thereunder.

 

(qq)           Other Covered Persons.  The Company is not aware of any Person
that has been or will be paid (directly or indirectly) remuneration for
solicitation of Buyers or potential purchasers in connection with the sale of
any Regulation D Securities.

 

(rr)             No Additional Agreements.  The Company does not have any
agreement or understanding with any Buyer with respect to the transactions
contemplated by the Transaction Documents other than as specified in the
Transaction Documents.

 



23

 

 

(ss)            Disclosure.  The Company confirms that neither it nor any other
Person acting on its behalf has provided any of the Buyers or their agents or
counsel with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Transaction Documents.  The Company understands and
confirms that each of the Buyers will rely on the foregoing representations in
effecting transactions in securities of the Company.  The Company acknowledges
and agrees that no Buyer makes or has made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in Section 2. Except for the representations and
warranties contained in this Section 3 (including the related portions of the
disclosure schedules), neither the Company nor any other Person has made or
makes any other express or implied representation or warranty, either written or
oral, on behalf of the Company.

 

4.COVENANTS.

 

(a)              Blue Sky.  Without limiting any other obligation of the Company
under this Agreement, the Company shall timely make all filings and reports
relating to the offer and sale of the Securities required under all applicable
securities laws (including, without limitation, all applicable federal
securities laws and all applicable “Blue Sky” laws), and the Company shall
comply with all applicable foreign, federal, state and local laws, statutes,
rules, regulations and the like relating to the offering and sale of the
Securities to the Buyers.

 

(b)             Reporting Status.  Commencing on October 31, 2020 and continuing
until the earlier of (i) the date upon which the Buyers shall have sold all of
the Securities and (ii) the one-year anniversary of the later of (x) the full
conversion or redemption of the Convertible Note and (y) exercise or other
termination of the Warrants (the “Reporting Period”), the Company shall timely
file all reports required to be filed with the SEC pursuant to the 1934 Act
(reports filed in compliance with the time period specified in Rule 12b-25
promulgated under the 1934 Act shall be considered timely for this purpose), and
the Company shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would no longer require or otherwise permit such termination.

 

(c)              Use of Proceeds.  The Company will use the net proceeds from
the sale of the Securities for general corporate purposes, but not, directly or
indirectly, for (i) the redemption or repurchase of any securities of the
Company or any of its Subsidiaries or repayment of any Indebtedness or (ii) the
settlement of any outstanding litigation in an aggregate amount above $250,000.

 



24

 

 

(d)             Financial Information.  The Company agrees to send the following
to each Buyer during the Reporting Period (i) unless the following are filed
with the SEC through EDGAR and are available to the public through the EDGAR
system, within one (1) Business Day after the filing thereof with the SEC, a
copy of its Annual Reports on Form 10-K and Quarterly Reports on Form 10-Q, any
interim reports or any consolidated balance sheets, income statements,
stockholders’ equity statements and/or cash flow statements for any period other
than annual, any Current Reports on Form 8-K and any registration statements
(other than on Form S-8 or Form S-4) or amendments filed pursuant to the 1933
Act, (ii) unless the following are either filed with the SEC through EDGAR or
are otherwise widely disseminated via a recognized news release service (such as
PR Newswire), on the same day as the release thereof, facsimile copies of all
press releases issued by the Company or any of its Subsidiaries and (iii) unless
the following are filed with the SEC through EDGAR, copies of any notices and
other information made available or given to the stockholders of the Company
generally, contemporaneously with the making available or giving thereof to the
stockholders. As used herein “Business Day” means any day other than a Saturday,
a Sunday or any day on which commercial banks in The City of New York are
authorized or required by law or executive order to close or be closed;
provided, however, for clarification, commercial banks in The City of New York
shall not be deemed to be authorized or required by law or executive order to
close or be closed due to “stay at home”, “shelter-in-place”, “non-essential
employee” or any other similar orders or restrictions or the closure of any
physical branch locations at the direction of any governmental authority so long
as the electronic funds transfer systems (including for wire transfers) of
commercial banks in The City of New York are open for use by customers on such
day.

 

(e)             Listing.  The Company shall promptly secure the listing or
designation for quotation (as the case may be) of the Underlying Shares upon
each national securities exchange and automated quotation system, if any, upon
which the Common Stock is then listed or designated for quotation (as the case
may be) (subject to official notice of issuance) and shall maintain such listing
or designation for quotation (as the case may be) of Underlying Shares from time
to time issuable under the terms of the Transaction Documents on such national
securities exchange or automated quotation system.  The Company shall maintain
the Common Stock’s listing or authorization for quotation (as the case may be)
on the Principal Market.  Neither the Company nor any of its Subsidiaries shall
take any action which could be reasonably expected to result in the delisting or
suspension of the Common Stock on the Principal Market.  The Company shall pay
all fees and expenses in connection with satisfying its obligations under this
Section 4(e).

 

(f)              Fees. The Company shall pay for the reasonable documented due
diligence and legal fees and expenses incurred by the Buyers in connection with
the documentation, negotiation, and closing of the transactions contemplated by
the Transaction Documents, including, without limitation, all reasonable legal
fees and disbursements of Latham & Watkins LLP, counsel to the lead Buyer, and
due diligence and regulatory filings in connection therewith (the “Transaction
Expenses”) and such Transaction Expenses, to the extent they have not already
been paid to the Buyer, may be withheld by the lead Buyer from its Purchase
Price at the Closing. The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, transfer agent fees, The
Depository Trust Company (“DTC”) fees or broker’s commissions (other than for
Persons engaged by any Buyer) relating to or arising out of the transactions
contemplated hereby.  The Company shall pay, and hold each Buyer harmless
against, any liability, loss or expense (including, without limitation,
reasonable attorneys’ fees and reasonable and documented out-of-pocket expenses)
arising in connection with any claim relating to any such payment.  Except as
otherwise set forth in the Transaction Documents, each party to this Agreement
shall bear its own expenses in connection with the sale of the Securities to the
Buyers.

 



25

 

 

(g)             Pledge of Securities.  Notwithstanding anything to the contrary
contained in this Agreement, the Company acknowledges and agrees that the
Securities may be pledged by a Buyer in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities.  The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Buyer effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document, including, without limitation, Section 2(g) hereof;
provided that a Buyer and its pledgee shall be required to comply with the
provisions of Section 2(g) hereof in order to effect a sale, transfer or
assignment of Securities to such pledgee.  The Company hereby agrees to execute
and deliver such documentation as such pledgee of the Securities may reasonably
request in connection with a pledge of the Securities to such pledgee by a
Buyer.

 

(h)             Disclosure of Transactions and Other Material Information.

 

(i)               Disclosure of Transaction.  The Company shall, on or before
9:15 a.m., New York time, on the date of this Agreement, issue a press release
(the “Press Release”) reasonably acceptable to the lead Buyer disclosing all the
material terms of the transactions contemplated by the Transaction Documents. 
No later than 5:30 p.m., New York time, on the fourth (4th) Business Day after
the date of this Agreement, the Company shall file a Current Report on Form 8-K
describing all the material terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act and attaching all the
material Transaction Documents (the “8-K Filing”).  From and after the issuance
of the Press Release, the Company shall have disclosed all material, non-public
information (if any) provided to any of the Buyers by the Company or any of its
Subsidiaries or any of their respective officers, directors, employees or agents
in connection with the transactions contemplated by the Transaction Documents. 
In addition, effective upon the issuance of the Press Release, the Company
acknowledges and agrees that any and all confidentiality or similar obligations
under any agreement, whether written or oral, between the Company, any of its
Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents, on the one hand, and any of the Buyers or any of their
affiliates, on the other hand, shall terminate.

 

(ii)              Limitations on Disclosure.  Other than as required under the
Transaction Documents (but subject to any other disclosure obligations of the
Company with respect thereto), the Company shall not, and the Company shall
cause each of its Subsidiaries and each of its and their respective officers,
directors, employees and agents not to, provide any Buyer with any material,
non-public information regarding the Company or any of its Subsidiaries from and
after the date hereof unless prior thereto such Buyer shall have consented in
writing to the receipt of such information and agreed with the Company to keep
such information confidential.  To the extent that the Company delivers any
material, non-public information to a Buyer without such Buyer’s prior written
consent, the Company hereby covenants and agrees that such Buyer shall not have
any duty of confidentiality with respect to, or a duty not to trade on the basis
of, such material, non-public information, provided that the Buyer shall remain
subject to applicable law.  Subject to the foregoing, neither the Company, its
Subsidiaries nor any Buyer shall issue any press releases or any other public
statements with respect to the transactions contemplated hereby; provided,
however, the Company shall be entitled, without the prior approval of any Buyer,
to make the Press Release and any press release or other public disclosure with
respect to such transactions (i) in substantial conformity with the 8-K Filing
and contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) above, the lead Buyer shall
be consulted (but shall not have a consent right) by the Company in connection
with any such press release or other public disclosure prior to its release). 
Without the prior written consent of the applicable Buyer (which may be granted
or withheld in such Buyer’s sole discretion), the Company shall not (and shall
cause each of its Subsidiaries and affiliates to not) disclose the name of such
Buyer in any filing, announcement, release or otherwise, except in the 8-K
filing and as otherwise may be required by applicable law.  Notwithstanding
anything contained in this Agreement to the contrary and without implication
that the contrary would otherwise be true, the Company expressly acknowledges
and agrees that no Buyer shall have (unless expressly agreed to by a particular
Buyer after the date hereof in a written definitive and binding agreement
executed by the Company and such particular Buyer (it being understood and
agreed that no Buyer may bind any other Buyer with respect thereto)), any duty
of confidentiality with respect to, or a duty not to trade on the basis of, any
material, non-public information regarding the Company or any of its
Subsidiaries.

 



26

 

 

(i)               Additional Issuance of Securities. 

 

(i)              So long as any Convertible Notes or Warrants remain
outstanding, the Company will not, without the prior written consent of the
Required Holders (as defined below), issue any Convertible Notes or Warrants
(other than to the Buyers as contemplated hereby) and the Company shall not
issue any other securities that would cause a breach or default under the
Convertible Notes or Warrants. The Company agrees that for the period commencing
on the date hereof and ending on the date immediately following the date upon
which the Company has for the prior 90 calendar day period filed the financial
statement restatements set forth on Schedule 3(k) and all reports, schedules,
forms, proxy statements, statements and other documents required to be filed by
it with the SEC (other than Section 16 ownership filings) pursuant to the
reporting requirements of the 1934 Act (reports filed in compliance with the
time period specified in Rule 12b-25 promulgated under the 1934 Act shall be
considered timely for this purpose) (the “Restricted Period”), neither the
Company nor any of its Subsidiaries shall directly or indirectly (i) issue,
offer, sell, grant any option or right to purchase, or otherwise dispose of (or
announce any issuance, offer, sale, grant of any option or right to purchase or
other disposition of) any equity security or any equity-linked or related
security (including, without limitation, any “equity security” (as that term is
defined under Rule 405 promulgated under the 1933 Act), any Convertible
Securities, any preferred stock or any purchase rights) (any such issuance,
offer, sale, grant, disposition or announcement (whether occurring during the
Restricted Period or at any time thereafter) is referred to as a “Subsequent
Placement”) or (ii) submit or file any registration statement under the 1933 Act
in respect of any of the foregoing.  Notwithstanding the foregoing, this
Section 4(i)(i) shall not apply during the Restricted Period in respect of the
issuance of Excluded Securities (as defined in the Convertible Notes). 

 

(ii)              In addition, so long as any Convertible Notes or Warrants
remain outstanding, the Company and each Subsidiary shall be prohibited from
effecting, or entering into an agreement to effect, any Subsequent Placement
involving a Variable Rate Transaction or any Convertible Notes issued hereunder.
“Variable Rate Transaction” means a transaction in which the Company or any
Subsidiary (i) issues or sells any Convertible Securities either (A) at a
conversion, exercise or exchange rate or other price that is based upon and/or
varies with the trading prices of or quotations for the shares of Common Stock
at any time after the initial issuance of such Convertible Securities, or (B)
with a conversion, exercise or exchange price that is subject to being reset at
some future date after the initial issuance of such Convertible Securities or
upon the occurrence of specified or contingent events directly or indirectly
related to the business of the Company or the market for the Common Stock, other
than pursuant to a customary “weighted average” anti-dilution provision or
customary adjustments for stock splits, stock dividends, stock combinations,
recapitalizations and similar events or (ii) enters into any agreement
(including, without limitation, an equity line of credit or an “at-the-market”
offering) whereby the Company or any Subsidiary may sell securities at a future
determined price (other than standard and customary “preemptive” or
“participation” rights).

 

(iii)            Each Buyer shall be entitled to obtain injunctive relief
against the Company and its Subsidiaries to preclude any issuance prohibited by
this Section 4(i), which remedy shall be in addition to any right to collect
damages.

 

(j)               Reservation of Shares.  So long as any of the Convertible
Notes or Warrants remain outstanding, the Company shall take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance upon conversion or redemption of the Convertible Notes and exercise of
the Warrants, no less than (i) a number of shares of Common Stock equal to (1)
the then outstanding principal amount of the Notes plus accrued and unpaid
interest on the Notes divided by (2) the Floor Price, and (ii) fifteen million
(15,000,000) shares of Common Stock to satisfy the Company’s obligation to issue
shares of Common Stock under the Warrants (collectively, the “Required Reserve
Amount”); provided that at no time shall the number of shares of Common Stock
reserved pursuant to this Section 4(j) be reduced other than in connection with
any stock combination, reverse stock split or other similar transaction or
proportionally in connection with any conversion and/or redemption, as
applicable, of the Convertible Notes, or the exercise of the Warrants.  If at
any time the number of shares of Common Stock authorized and reserved for
issuance is not sufficient to meet the Required Reserve Amount, the Company will
promptly take all corporate action necessary to authorize and reserve a
sufficient number of shares, including, without limitation, calling a special
meeting of stockholders to authorize additional shares to meet the Company’s
obligations pursuant to the Transaction Documents, in the case of an
insufficient number of authorized shares, obtain stockholder approval (if
required) of an increase in such authorized number of shares, and voting the
management shares of the Company in favor of an increase in the authorized
shares of the Company to ensure that the number of authorized shares is
sufficient to meet the Required Reserve Amount.

 



27

 

 



(k)              Passive Foreign Investment Company.  The Company shall conduct
its business, and shall cause its Subsidiaries to conduct their respective
businesses, in such a manner so as will ensure that the Company will not be
deemed to constitute a passive foreign investment company within the meaning of
Section 1297 of the Code.

 

(l)               Corporate Existence.  So long as any Convertible Notes or
Warrants remain outstanding, the Company shall not be party to any Fundamental
Change (as defined in the Convertible Notes) or a Fundamental Transaction (as
defined in the Warrants) unless the Company is in compliance with the applicable
provisions governing Fundamental Changes set forth in the Convertible Notes and
the applicable provisions governing Fundamental Transactions set forth in the
Warrants.

 

(m)            Conversion / Exercise Procedures.  The form of conversion notice
included in the Convertible Notes and form of exercise notice included in the
Warrants, as applicable, set forth the totality of the procedures required of
the Buyers in order to convert the Convertible Notes or exercise the Warrants,
respectively.  Except as set forth in Section 5(c), no additional legal opinion,
other information or instructions shall be required of the Buyers to convert or
redeem their Convertible Notes or exercise their Warrants, as applicable.  The
Company shall honor conversions or redemptions of the Convertible Notes and
exercises of the Warrants, and shall deliver the Underlying Shares in accordance
with the terms, conditions and time periods set forth in the Convertible Notes
and Warrants, as applicable.

 

(n)             Regulation M.  The Company will not take any action prohibited
by Regulation M under the 1934 Act, in connection with the distribution of the
Securities contemplated hereby.

 

(o)             General Solicitation.  None of the Company, any of its
affiliates (as defined in Rule 501(b) under the 1933 Act) or any person acting
on behalf of the Company or such affiliate will solicit any offer to buy or
offer or sell the Securities by means of any form of general solicitation or
general advertising within the meaning of Regulation D, including: (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar medium or broadcast over television or radio; and
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

 

(p)             Integration.  None of the Company, any of its affiliates (as
defined in Rule 501(b) under the 1933 Act), or any person acting on behalf of
the Company or such affiliate will sell, offer for sale, or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in the 1933
Act) which will be integrated with the sale of the Securities in a manner which
would require the registration of the Securities under the 1933 Act or require
stockholder approval under the rules and regulations of the Principal Market and
the Company will take all action that is appropriate or necessary to assure that
its offerings of other securities will not be integrated for purposes of the
1933 Act or the rules and regulations of the Principal Market, with the issuance
of Securities contemplated hereby.

 

(q)             Closing Documents.  On or prior to fourteen (14) calendar days
after the Closing Date, the Company agrees to deliver, or cause to be delivered,
to each Buyer and Latham & Watkins LLP a complete closing set of the executed
Transaction Documents, Securities and any other document required to be
delivered to any party pursuant to this Agreement or otherwise (which may be in
photocopies or pdf versions of executed copies).

 



28

 

 

(r)              Stockholder Approval. Following the Closing, the Company agrees
to obtain, at a special or annual meeting of the stockholders of the Company (at
which a quorum is present) as soon as practicable, but in no event later than
October 31, 2020 (the “Stockholder Meeting”), the Requisite Stockholder
Approval. The Company will prepare and file with the SEC a proxy statement to be
sent to the Company’s stockholders in connection with the Stockholder Meeting
(the “Proxy Statement”). The Proxy Statement shall include the Board of
Directors’ recommendation that the holders of shares of the Company’s Common
Stock vote in favor of the Requisite Stockholder Approval. If the Requisite
Stockholder Approval is not obtained at or prior to the Stockholder Meeting, the
Company will hold a special meeting of the stockholders of the Company for the
purposes of obtaining such Requisite Stockholder Approval no less often than
every forty five (45) days following the date of the Stockholder Meeting until
the Requisite Stockholder Approval is obtained, and the Board of Directors will
recommend that the holders of shares of the Company’s Common Stock vote in favor
of the Requisite Stockholder Approval at each such meeting.

 

(s)              Right to Participate.

 

(i)               For purposes of this Section 4(s), the following definitions
shall apply:

 

(A)             “Approved Stock Plan” means any employee benefit plan which has
been approved by the Board of Directors of the Company, pursuant to which the
Company's securities may be issued to any employee, officer or director for
services provided to the Company.

 

(B)              “Options” means any rights, warrants or options to subscribe
for or purchase shares of Common Stock or Convertible Securities.

 

(ii)              From the date hereof until the first (1st) anniversary of the
date on which the Company becomes current on all of its reporting requirements
under the 1934 Act, the Company will not, directly or indirectly, sell, grant
any option to purchase, or otherwise dispose of (or announce any offer, sale,
grant or any option to purchase or other disposition of) any of its or any
Subsidiaries’ securities, (any such sale, grant, disposition or announcement
being referred to as a “Placement”), unless the Company shall have first
complied with this Section 4(s).

 



29

 

 

(A)             At least five (5) Trading Days prior to any proposed or intended
Placement, the Company shall deliver to each Buyer a written notice (each such
notice, a “Pre-Notice”), which Pre-Notice shall not contain any information
(including, without limitation, material, non-public information) other than:
(A) if the proposed Offer Notice (as defined below) constitutes or contains
material, non-public information, a statement asking whether the Investor is
willing to accept material non-public information or (B) if the proposed Offer
Notice does not constitute or contain material, non-public information, (x) a
statement that the Company proposes or intends to effect a Placement, (y) a
statement that the statement in clause (x) above does not constitute material,
non-public information and (z) a statement informing such Buyer that it is
entitled to receive an Offer Notice with respect to such Placement upon its
written request. Upon the written request of a Buyer within three (3) Trading
Days after the Company’s delivery to such Buyer of such Pre-Notice, and only
upon a written request by such Buyer, the Company shall promptly, but no later
than one (1) Trading Day after such request, deliver to such Buyer an
irrevocable written notice (the “Offer Notice”) of any proposed or intended
issuance or sale or exchange (the "Offer") of the securities being offered (the
“Offered Securities”) in a Placement, which Offer Notice shall (A) identify and
describe the Offered Securities, (B) describe the price and other terms upon
which they are to be issued, sold or exchanged, and the number or amount of the
Offered Securities to be issued, sold or exchanged, (C) identify the Persons (if
known) to which or with which the Offered Securities are to be offered, issued,
sold or exchanged and (D) offer to issue and sell to or exchange with such Buyer
in accordance with the terms of the Offer such Buyer’s pro rata portion of 50%
of the Offered Securities, provided that the number of Offered Securities which
such Buyer shall have the right to subscribe for under this Section 4(s) shall
be (x) based on such Buyer's pro rata portion of the aggregate original
principal amount of the Notes purchased hereunder by all Buyers (the “Basic
Amount”), and (y) with respect to each Buyer that elects to purchase its Basic
Amount, any additional portion of the Offered Securities attributable to the
Basic Amounts of other Buyers as such Buyer shall indicate it will purchase or
acquire should the other Buyers subscribe for less than their Basic Amounts (the
“Undersubscription Amount”), which process shall be repeated until each Buyer
shall have an opportunity to subscribe for any remaining Undersubscription
Amount.

 

(B)              To accept an Offer, in whole or in part, such Buyer must
deliver a written notice to the Company prior to the end of the fifth (5th)
Trading Day after such Buyer’s receipt of the Offer Notice (the “Offer Period”),
setting forth the portion of such Buyer’s Basic Amount that such Buyer, or an
affiliate of such Buyer that it designates, elects to purchase and, if such
Buyer or its designee shall elect to purchase all of its Basic Amount, the
Undersubscription Amount, if any, that such Buyer or its designee elects to
purchase (in either case, the “Notice of Acceptance”). If the Basic Amounts
subscribed for by all Buyers are less than the total of all of the Basic
Amounts, then each Buyer who has set forth an Undersubscription Amount in its
Notice of Acceptance shall be entitled to purchase, in addition to the Basic
Amounts subscribed for, the Undersubscription Amount it has subscribed for;
provided, however, if the Undersubscription Amounts subscribed for exceed the
difference between the total of all the Basic Amounts and the Basic Amounts
subscribed for (the “Available Undersubscription Amount”), each Buyer who has
subscribed for any Undersubscription Amount shall be entitled to purchase only
that portion of the Available Undersubscription Amount as the Basic Amount of
such Buyer bears to the total Basic Amounts of all Buyers that have subscribed
for Undersubscription Amounts, subject to rounding by the Company to the extent
it deems reasonably necessary. Notwithstanding the foregoing, if the Company
desires to modify or amend the terms and conditions of the Offer prior to the
expiration of the Offer Period, the Company may deliver to each Buyer a new
Offer Notice and the Offer Period shall expire on the fifth (5th) Trading Day
after such Buyer's receipt of such new Offer Notice.

 

(C)              The Company shall have ten (10) Trading Days from the
expiration of the Offer Period above (A) to offer, issue, sell or exchange all
or any part of such Offered Securities as to which a Notice of Acceptance has
not been given by a Buyer (the “Refused Securities”) pursuant to a definitive
agreement(s) (the “Placement Agreement”), but only to the offerees described in
the Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring Person or Persons or less favorable to the
Company than those set forth in the Offer Notice and (B) to publicly announce
(x) the execution of such Placement Agreement, and (y) either (I) the
consummation of the transactions contemplated by such Placement Agreement or
(II) the termination of such Placement Agreement, which shall be filed with the
SEC on a Current Report on Form 8-K with such Placement Agreement and any
documents contemplated therein filed as exhibits thereto.

 



30

 

 

(D)             In the event the Company shall propose to sell less than all the
Refused Securities (any such sale to be in the manner and on the terms specified
in Section 4(s)(ii)(C) above), then each Buyer may, at its sole option and in
its sole discretion, withdraw its Notice of Acceptance or reduce the number or
amount of the Offered Securities specified in its Notice of Acceptance to an
amount that shall be not less than the number or amount of the Offered
Securities that such Buyer or its designee elected to purchase pursuant to
Section 4(s)(ii)(B) above multiplied by a fraction, (i) the numerator of which
shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to Buyers or their designees pursuant to this Section 4(s) above prior
to such reduction) and (ii) the denominator of which shall be the original
amount of the Offered Securities. In the event that any Buyer so elects to
reduce the number or amount of Offered Securities specified in its Notice of
Acceptance, the Company may not issue, sell or exchange more than the reduced
number or amount of the Offered Securities unless and until such securities have
again been offered to the Buyers in accordance with Section 4(s)(ii)(A) above.

 

(E)              Upon the closing of the issuance, sale or exchange of all or
less than all of the Refused Securities, such Buyer or its designee shall
acquire from the Company, and the Company shall issue to such Buyer, the number
or amount of Offered Securities specified in its Notice of Acceptance, as
reduced pursuant to Section 4(s)(ii)(D) above if such Buyers has so elected,
upon the terms and conditions specified in the Offer. The purchase by such Buyer
of any Offered Securities is subject in all cases to the preparation, execution
and delivery by the Company and such Buyer of a separate purchase agreement
relating to such Offered Securities reasonably satisfactory in form and
substance to such Buyer and its counsel.

 

(F)              Any Offered Securities not acquired by a Buyer or other Persons
in accordance with this Section 4(s) may not be issued, sold or exchanged until
they are again offered to such Buyer under the procedures specified in this
Agreement.

 

(G)             The Company and each Buyer agree that if any Buyer elects to
participate in the Offer, (x) neither the Placement Agreement with respect to
such Offer nor any other transaction documents related thereto (collectively,
the “Placement Documents”) shall include any term or provision whereby such
Buyer shall be required to agree to any restrictions on trading as to any
securities of the Company or be required to consent to any amendment to or
termination of, or grant any waiver, release or the like under or in connection
with, any agreement previously entered into with the Company or any instrument
received from the Company, and (y) representations and warranties of an investor
in the Placement Documents shall not be more restrictive than those of the
Buyers in this Agreement (other than such changes as necessary to comply with
applicable law, rules and regulations, the manner of sale of such security in
such Placement and/or the type of such security to be sold in such Placement).

 



31

 

 

(H)             Notwithstanding anything to the contrary in this Section 4(s)
and unless otherwise agreed to in writing by such Buyer, the Company shall
either confirm in writing to such Buyer that the transaction with respect to the
Placement has been abandoned or shall publicly disclose its intention to issue
the Offered Securities, in either case, in such a manner such that such Buyer
will not be in possession of any material, non-public information, by the fifth
(5th) Trading Day following delivery of the Offer Notice. If by such fifth (5th)
Trading Day, no public disclosure regarding a transaction with respect to the
Offered Securities has been made, and no notice regarding the abandonment of
such transaction has been received by such Buyer, such transaction shall be
deemed to have been abandoned and such Buyer shall not be in possession of any
material, non-public information with respect to the Company or any of its
Subsidiaries. Should the Company decide to pursue a transaction with respect to
the Offered Securities which had been deemed to have been abandoned pursuant to
the preceding sentence, the Company shall provide such Buyer with another Offer
Notice and such Buyer will again have the right of participation set forth in
this Section 4(s). The Company shall not be permitted to deliver more than one
such Offer Notice to such Buyer in any thirty (30) day period, except as
expressly contemplated by the last sentence of Section 4(s)(ii)(B) unless during
such thirty (30) day period the Company failed to fully complete a Placement
described in an Offer accepted by such Buyer as a result of such Buyer
determining that the purchase agreement relating to such Offered Securities was
not reasonably satisfactory in form and substance to such Buyer and its counsel.

 

(I)               The restrictions contained in this Section 4(s) shall not
apply in connection with (x) Options issued under any Approved Stock Plan or (y)
upon conversion, exercise or exchange of any Options or Convertible Securities
which are outstanding on the Closing Date; provided, that such issuance of
Common Stock upon exercise of such Options or Convertible Securities is made
pursuant to the terms of such Options or Convertible Securities in effect on the
Closing Date and such Options or Convertible Securities are not amended,
modified or changed on or after the Closing Date in any manner that adversely
affects any of the Buyers. The Company shall not circumvent the provisions of
this Section 4(s) by providing terms or conditions to one Buyer that are not
provided to all.

 

(t)              Voting Agreements.  The Company may not amend, modify or waive
the terms of the Voting Agreements in any respect without the prior written
consent of the Required Holders.

 

(u)       Tax Certification.

 

(i)                 Any Buyer, assignee or transferee (as the case may be) that
is entitled to an exemption from or reduction of withholding Tax with respect to
payments made pursuant to the Securities or Underlying Shares shall deliver to
the Company, at the time or times reasonably requested by the Company, such
properly completed and executed documentation reasonably requested by the
Company as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Buyer, assignee or transferee (as
the case may be) or, if reasonably requested by the Company, shall deliver such
other documentation prescribed by applicable law or reasonably requested by the
Company as will enable the Company to determine whether or not such Buyer,
assignee or transferee (as the case may be) is subject to backup withholding.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 4(u)(ii)) shall not be required if in the
reasonable judgement of the Buyer, assignee or transferee (as the case may be)
such completion, execution or submission would subject such Borrower, assignee
or transferee (as the case may be) to any material unreimbursed cost or expense
or would materially prejudice the legal or commercial position of such Buyer,
assignee or transferee (as the case may be).

 



32

 

 

(ii)              Without limiting the generality of the foregoing, (i) any
Buyer, assignee or transferee (as the case may be) that is a United States
person (within the meaning of Section 7701(a)(30) of the Code) shall deliver to
the Company (upon the reasonable request of the Company), executed originals of
IRS Form W-9 certifying that such Buyer, assignee or transferee (as the case may
be) is exempt from U.S. federal backup withholding tax; (ii) any Buyer, assignee
or transferee (as the case may be) that is not a United States person (within
the meaning of Section 7701(a)(30) of the Code) shall deliver to the Company
(upon the reasonable request of the Company) whichever of the following is
applicable: (x) executed originals of IRS Form W-8BEN or IRS Form W-8BENE, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax, (y) executed originals of IRS Form W-8ECI, and (z) to the
extent such Buyer, assignee or transferee (as the case may be) is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, IRS Form W-9 and/or other certification documents from
each beneficial owner, as applicable, and (iii) if a payment made to a Buyer,
assignee or transferee (as the case may be) would be subject to U.S. federal
withholding Tax imposed by FATCA if such Buyer, assignee or transferee were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Borrower, assignee or transferee (as the case may be) shall deliver to the
Company at the time or times prescribed by law and at such time or times
reasonably requested by the Company such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company as may be necessary
for the Company to comply with its obligations under FATCA and to determine that
such Buyer, assignee or transferee has complied with the obligations of such
Buyer, assignee or transferee (as the case may be) under FATCA or to determine
the amount to deduct and withholding from such payment.

 

(iii)            For purposes of this Agreement, “FATCA” means Sections 1471
through 1474 of the Code, as amended from time to time, any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

(iv)             Each Buyer, assignee or transferee (as the case may be) agrees
that if any form or certification it previously delivered expires or becomes
obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Company in writing of its legal inability
to do so.

  

5.REGISTER; TRANSFER AGENT INSTRUCTIONS.

 

(a)               Register.  The Company shall maintain at its principal
executive offices (or such other office or agency of the Company as it may
designate by notice to each holder of Securities), a register for the Securities
in which the Company shall record the name and address of the Person in whose
name the Purchased Securities have been issued (including the name and address
of each transferee), the aggregate number of the Convertible Notes and Warrants
held by such Person, the number of Conversion Shares issuable pursuant to the
terms of the Convertible Notes held by such Person and the number of Warrant
Shares issuable pursuant to the exercise of Warrants held by such Person.  The
Company shall keep the register open and available at all times during business
hours for inspection of any Buyer or its legal representatives.

 



33

 

 

(b)              Transfer Agent Instructions.  The Company shall issue
irrevocable instructions to its transfer agent and any subsequent transfer agent
(as applicable) (the “Transfer Agent”) in a form acceptable to each of the
Buyers and the Transfer Agent (the “Irrevocable Transfer Agent Instructions”) to
credit shares to each such Buyer’s (or its designee’s) account at DTC through
its Deposit/Withdrawal At Custodian (“DWAC”) System or, if the DWAC System is
not available, to issue certificates to the applicable balance accounts at DTC,
registered in the name of each Buyer or its respective nominee(s), for the
Underlying Shares in such amounts as specified from time to time by each Buyer
to the Company upon conversion or redemption of the Convertible Notes or the
exercise of the Warrants, as applicable and that if such Underlying Shares shall
be issued on or after the date that is six (6) months following the Closing Date
and the Company is then in compliance with its obligations under Section 4(b)
hereof, subject to the Transfer Agent’s consent, such shares shall not bear any
legend referring to transfer restrictions under the Securities Act or other
securities law.  The Company represents and warrants that no instruction other
than the Irrevocable Transfer Agent Instructions referred to in this
Section 5(b), and stop transfer instructions to give effect to Section 2(g)
hereof will be given by the Company to the Transfer Agent with respect to the
Securities, and that the Securities shall otherwise be freely transferable on
the books and records of the Company, as applicable, to the extent provided in
this Agreement and the other Transaction Documents.  If a Buyer effects a sale,
assignment or transfer of the Securities in accordance with Section 2(g), the
Company shall permit the transfer and shall promptly instruct the Transfer Agent
to issue one or more certificates or credit shares to the applicable balance
accounts at DTC in such name and in such denominations as specified by such
Buyer to effect such sale, transfer or assignment.  In the event that such sale,
assignment or transfer involves Underlying Shares sold, assigned or transferred
pursuant to an effective registration statement or in compliance with Rule  144,
the Transfer Agent shall issue such shares to such Buyer, assignee or transferee
(as the case may be) without any restrictive legend in accordance with Section
5(d) below.  The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to a Buyer.  Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 5(b) will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 5(b), that a
Buyer shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.  Any fees (with respect to the Transfer
Agent, counsel to the Company or otherwise) associated with the removal of any
legends on any of the Securities shall be borne by the Company.

 

(c)               Legends.  Each Buyer understands that the Securities have been
issued (or will be issued in the case of the Underlying Shares) pursuant to an
exemption from registration or qualification under the 1933 Act and applicable
state securities laws, and except as set forth herein, the Securities shall bear
any legend as required by the “blue sky” laws of any state and a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of such stock certificates):

 



34

 

 

Convertible Note Legend

 

THE ISSUANCE AND SALE OF NEITHER THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION AND PROSPECTUS-DELIVERY
REQUIREMENTS OF THE SECURITIES ACT.

 

Warrant Legend

 

THE SECURITIES REPRESENTED BY THIS WARRANT, AND THE SECURITIES ISSUABLE UPON
EXERCISE HEREOF, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES HAVE BEEN ACQUIRED
FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN
OPINION OF COUNSEL IN A FORM REASONABLY SATISFACTORY TO THE ISSUER THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS.

 

Underlying Shares Legend

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. 
THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN
THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE
HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR
ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. 
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES IN ACCORDANCE WITH THAT CERTAIN SECURITIES PURCHASE AGREEMENT DATED
AS OF JUNE 8, 2020 BY AND AMONG THE COMPANY AND THE BUYERS THAT ARE PARTY
THERETO.

 



35

 

 

(d)             Removal of Legends.

 

(i)               Certificates evidencing Securities shall not be required to
contain the legend set forth in Section 5(c) above or any other legend (A) while
a registration statement covering the resale of such Securities is effective
under the 1933 Act, (B) following any sale of such Securities pursuant to Rule
144 (assuming the transferor is not an affiliate of the Company), provided that
a Buyer furnishes the Company with reasonable assurances that such Securities
are eligible for sale, assignment or transfer under Rule 144, which shall not
include an opinion of Buyer’s counsel, (C) in connection with a sale, assignment
or other transfer (other than under Rule 144), provided that such Buyer provides
the Company with an opinion of counsel to such Buyer with expertise in U.S.
federal securities laws, in a reasonably acceptable form, to the effect that
such sale, assignment or transfer of the Securities may be made without
registration under the applicable requirements of the 1933 Act or (D) if such
legend is not required under applicable requirements of the 1933 Act (including,
without limitation, controlling judicial interpretations and pronouncements
issued by the SEC). If a legend is not required pursuant to the foregoing, the
Company shall no later than two (2) Business Days (or such earlier date as
required pursuant to the 1934 Act or other applicable law, rule or regulation
for the settlement of a trade initiated on the date such Buyer delivers such
legended certificate representing such Securities to the Company) following the
delivery by a Buyer to the Company or the Transfer Agent (with notice to the
Company) of a legended certificate representing such Securities (endorsed or
with stock powers attached, signatures guaranteed, and otherwise in form
necessary to affect the reissuance and/or transfer, if applicable), together
with any other deliveries from such Buyer as may be reasonably required above in
this Section 5(d), as directed by such Buyer, either: (A) provided that the
Transfer Agent is participating in the DTC Fast Automated Securities Transfer
Program and such Securities are Underlying Shares, credit the aggregate number
of shares of Common Stock to which such Buyer shall be entitled to such Buyer’s
or its designee’s balance account with DTC through its Deposit/Withdrawal at
Custodian system or (B) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and deliver (via reputable
overnight courier) to such Buyer, a certificate representing such Securities
that is free from all restrictive and other legends, registered in the name of
such Buyer or its designee. The Company shall be responsible for any transfer
agent fees or DTC fees with respect to any issuance of Securities or the removal
of any legends with respect to any Securities in accordance herewith and the
Buyer shall not be required to deliver or cause to be delivered a legal opinion
in connection with a sale of such Securities pursuant to Rule 144.

 



36

 

 

(ii)              If the Company is obligated to remove the restrictive legends
pursuant to Section 5(d) but fails to deliver shares to Buyer or an applicable
assignee or transferee (as the case may be) without any restrictive legend in
accordance with Section 5(b) or Section 5(d) (such shares the “Legend Removal
Failure Shares”), then (1) the Company will pay to the applicable Buyer, cash in
an amount equal to the product of (x) the number of Legend Removal Failure
Shares; and (y) the Daily VWAP (as defined in the Note) per share of Common
Stock on the date such Buyer delivered notice or, if applicable, a legended
certificate to the Company or the Transfer Agent (with notice to the Company) in
accordance with Section 5(b) or Section 5(d), as applicable; minus (z) the
Aggregate Exercise Price applicable to such Legend Removal Failure Shares, if
not previously paid or unless there is a cashless exercise; (2) the number of
Warrant Shares issuable upon exercise of the Warrant shall be reduced by an
amount of shares equal to such number Legend Removal Failure Shares; and (3) to
the extent a Buyer purchases (in an open market transaction or otherwise) shares
of Common Stock to deliver in settlement of a sale by the Buyer of such Legend
Removal Failure Shares, the Company will reimburse such Buyer for (x) any
reasonable brokerage commissions and other out-of-pocket expenses, if any, of
such Buyer incurred in connection with such purchases and (y) the excess, if
any, of (A) the aggregate purchase price of such purchases over (B) the product
of (I) the number of such Legend Removal Failure Shares purchased by such Buyer;
and (II) the Daily VWAP per share of Common Stock on the date such Buyer
delivered notice or, if applicable, a legended certificate to the Company or the
Transfer Agent (with notice to the Company) in accordance with Section 5(b) or
Section 5(d), as applicable.

 

(e)              FAST Compliance.  While any Convertible Notes or Warrants
remain outstanding, the Company shall maintain a transfer agent that
participates in the DTC Fast Automated Securities Transfer Program.

 

6.MISCELLANEOUS.

 

(a)              Governing Law; Jurisdiction; Jury Trial.  All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of New York or any other jurisdictions) that would
cause the application of the laws of any jurisdictions other than the State of
New York.  The Company hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in The City of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or under any of the other Transaction Documents or with any transaction
contemplated hereby or thereby, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper.  Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.  Nothing contained herein shall be deemed or operate to
preclude any Buyer from bringing suit or taking other legal action against the
Company in any other jurisdiction to collect on the Company’s obligations to
such Buyer or to enforce a judgment or other court ruling in favor of such
Buyer.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR UNDER ANY OTHER TRANSACTION DOCUMENT OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY OR THEREBY.

 



37

 

 

(b)             Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party.  In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature
page shall create a valid and binding obligation of the party executing (or on
whose behalf such signature is executed) with the same force and effect as if
such signature page were an original thereof.

 

(c)             Headings; Gender.  The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.  Unless the context clearly indicates
otherwise, each pronoun herein shall be deemed to include the masculine,
feminine, neuter, singular and plural forms thereof.  The terms “including,”
“includes,” “include” and words of like import shall be construed broadly as if
followed by the words “without limitation.”  The terms “herein,” “hereunder,”
“hereof” and words of like import refer to this entire Agreement instead of just
the provision in which they are found. Unless the context otherwise requires,
references herein: (x) to Articles, Sections, Schedules and Exhibits mean the
Articles and Sections of, and Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder.

 

(d)             Severability; Maximum Payment Amounts.  If any provision of this
Agreement is prohibited by law or otherwise determined to be invalid or
unenforceable by a court of competent jurisdiction, the provision that would
otherwise be prohibited, invalid or unenforceable shall be deemed amended to
apply to the broadest extent that it would be valid and enforceable, and the
invalidity or unenforceability of such provision shall not affect the validity
of the remaining provisions of this Agreement so long as this Agreement as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter hereof and the prohibited nature,
invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties.  The parties will endeavor in good faith
negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s). 
Notwithstanding anything to the contrary contained in this Agreement or any
other Transaction Document (and without implication that the following is
required or applicable), it is the intention of the parties that in no event
shall amounts and value paid by the Company and/or any of its Subsidiaries (as
the case may be), or payable to or received by any of the Buyers, under the
Transaction Documents (including without limitation, any amounts that would be
characterized as “interest” under applicable law) exceed amounts permitted under
any applicable law.  Accordingly, if any obligation to pay, payment made to any
Buyer, or collection by any Buyer pursuant the Transaction Documents is finally
judicially determined to be contrary to any such applicable law, such obligation
to pay, payment or collection shall be deemed to have been made by mutual
mistake of such Buyer, the Company and its Subsidiaries and such amount shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by the
applicable law.  Such adjustment shall be effected, to the extent necessary, by
reducing or refunding, at the option of such Buyer, the amount of interest or
any other amounts which would constitute unlawful amounts required to be paid or
actually paid to such Buyer under the Transaction Documents.  For greater
certainty, to the extent that any interest, charges, fees, expenses or other
amounts required to be paid to or received by such Buyer under any of the
Transaction Documents or related thereto are held to be within the meaning of
“interest” or another applicable term to otherwise be violative of applicable
law, such amounts shall be pro-rated over the period of time to which they
relate.

 



38

 

 

(e)             Entire Agreement; Amendments.  This Agreement, the other
Transaction Documents and the schedules and exhibits attached hereto and thereto
and the instruments referenced herein and therein supersede all other prior oral
or written agreements between the Buyers, the Company, its Subsidiaries, their
affiliates and Persons acting on their behalf, including, without limitation,
any transactions by any Buyer with respect to Common Stock or the Securities,
and the other matters contained herein and therein, and this Agreement, the
other Transaction Documents, the schedules and exhibits attached hereto and
thereto and the instruments referenced herein and therein contain the entire
understanding of the parties solely with respect to the matters covered herein
and therein; provided, however, nothing contained in this Agreement or any other
Transaction Document shall (or shall be deemed to) (i) have any effect on any
agreements any Buyer has entered into with, or any instruments any Buyer has
received from, the Company or any of its Subsidiaries prior to the date hereof
with respect to any prior investment made by such Buyer in the Company or
(ii) waive, alter, modify or amend in any respect any obligations of the Company
or any of its Subsidiaries, or any rights of or benefits to any Buyer or any
other Person, in any agreement entered into prior to the date hereof between or
among the Company and/or any of its Subsidiaries and any Buyer, or any
instruments any Buyer received from the Company and/or any of its Subsidiaries
prior to the date hereof, and all such agreements and instruments shall continue
in full force and effect.  Except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters.  For clarification purposes, the
Recitals are part of this Agreement.  No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
Required Holders, and any amendment to any provision of this Agreement made in
conformity with the provisions of this Section 6(e) shall be binding on all
Buyers and holders of Securities, as applicable; provided that no such amendment
shall be effective to the extent that it (A) applies to less than all of the
holders of the Securities then outstanding or (B) imposes any obligation or
liability on any Buyer without such Buyer’s prior written consent (which may be
granted or withheld in such Buyer’s sole discretion).  No waiver shall be
effective unless it is in writing and signed by an authorized representative of
the waiving party, provided that the Required Holders may waive any provision of
this Agreement, and any waiver of any provision of this Agreement made in
conformity with the provisions of this Section 6(e) shall be binding on all
Buyers and holders of Securities, as applicable, provided that no such waiver
shall be effective to the extent that it (1) applies to less than all of the
holders of the Securities then outstanding (unless a party gives a waiver as to
itself only) or (2) imposes any obligation or liability on any Buyer without
such Buyer’s prior written consent (which may be granted or withheld in such
Buyer’s sole discretion).  No consideration (other than reimbursement of legal
fees) shall be offered or paid to any Person to amend or consent to a waiver or
modification of any provision of any of the Transaction Documents unless the
same consideration also is offered to all of the parties to the Transaction
Documents and all holders of the Purchased Securities.  From the date hereof and
while any Purchased Securities are outstanding, the Company shall not be
permitted to receive any consideration from a Buyer or a holder of Purchased
Securities that is not otherwise contemplated by the Transaction Documents in
order to, directly or indirectly, induce the Company or any Subsidiary (i) to
treat such Buyer or holder of Purchased Securities in a manner that is more
favorable than to other similarly situated Buyers or holders of Purchased
Securities, or (ii) to treat any Buyer(s) or holder(s) of Purchased Securities
in a manner that is less favorable than the Buyer or holder of Purchased
Securities that is paying such consideration; provided, however, that the
determination of whether a Buyer has been treated more or less favorably than
another Buyer shall disregard any securities of the Company purchased or sold by
any Buyer.  The Company has not, directly or indirectly, made any agreements
with any Buyers relating to the terms or conditions of the transactions
contemplated by the Transaction Documents except as set forth in the Transaction
Documents.  Without limiting the foregoing, the Company confirms that, except as
set forth in this Agreement, no Buyer has made any commitment or promise or has
any other obligation to provide any financing to the Company, any Subsidiary or
otherwise.  As a material inducement for each Buyer to enter into this
Agreement, the Company expressly acknowledges and agrees that (x) no due
diligence or other investigation or inquiry conducted by a Buyer, any of its
advisors or any of its representatives shall affect such Buyer’s right to rely
on, or shall modify or qualify in any manner or be an exception to any of, the
Company’s representations and warranties contained in this Agreement or any
other Transaction Document and (y)  nothing contained in any of the SEC
Documents shall affect such Buyer’s right to rely on, or shall modify or qualify
in any manner or be an exception to any of, the Company’s representations and
warranties contained in this Agreement or any other Transaction Document. 
“Required Holders” means holders of a majority of the Underlying Shares as of
such time issued or issuable hereunder or pursuant to the Convertible Notes or
Warrants, as applicable.

 



39

 

 

(f)              Notices.  Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: 
(i) upon receipt, when delivered personally; (ii) upon receipt, when sent by
facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party) or electronic
mail (provided that such sent email is kept on file (whether electronically or
otherwise) by the sending party and the sending party does not receive an
automatically generated message from the recipient’s email server that such
e-mail could not be delivered to such recipient); or (iii) one (1) Business Day
after deposit with an overnight courier service with next day delivery
specified, in each case, properly addressed to the party to receive the same. 
The addresses, facsimile numbers and e-mail addresses for such communications
shall be:

 



40

 

 

If to the Company:        Pareteum Corporation,   1185 Avenue of the Americas,
2nd Floor   New York, NY 10036       Telephone:  (212) 984-1096   Facsimile: 
N/A   Attention:  Laura Thomas, Interim Chief Financial Officer   E-Mail: 
laura.thomas@pareteum.com; legal@pareteum.com        With a copy (for
informational purposes only) to:       McGuireWoods LLP   1251 Avenue of the
Americas, 20th Floor   New York, NY 10020-1104       Telephone: (212) 548-2122
  Facsimile: (212) 715-2307   Attention: Stephen E. Older, Esq.   E-mail:
solder@mcguirewoods.com        If to the Transfer Agent:         Continental
Stock Transfer & Trust Company   1 State Street, Floor 30   New York, NY 10004
      Telephone:  (212) 845-3217   Facsimile:  (212) 616-7616   Attention: 
Michael Mullings   E-Mail:  oplink@continentalstock.com 

 

If to a Buyer, to (i) its e-mail address set forth on the Schedule of Buyers,
with copies to such Buyer’s representatives as set forth on the Schedule of
Buyers and (ii) to Eric Helenek, High Trail Capital, 221 River Street, 9th
Floor, Hoboken, NJ 07030 (telephone: (917) 414-1733),

 

with a copy (for informational purposes only) to:       Latham & Watkins LLP
  12670 High Bluff Drive   San Diego, CA 92130   Telephone:   (858) 523-5400
  Facsimile:   (858) 523-5460   Attention:   Michael E. Sullivan, Esq.
  E-mail:   michael.sullivan@lw.com

 

or to such other address, e-mail address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or e-mail containing
the time, date, recipient facsimile number and, with respect to each facsimile
transmission, an image of the first page of such transmission or (C) provided by
an overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clause (i), (ii) or (iii) above, respectively.

 



41

 

 



(g)          Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of any of the Purchased Securities.  The Company shall
not assign this Agreement or any rights or obligations hereunder without the
prior written consent of the Required Holders, including, without limitation, by
way of a Fundamental Change (as defined in the Convertible Notes) or a
Fundamental Transaction (as defined in the Warrants) (unless the Company is in
compliance with the applicable provisions governing Fundamental Changes set
forth in the Convertible Notes and the provisions governing Fundamental
Transaction set forth in the Warrants).  A Buyer may assign some or all of its
rights hereunder in connection with any transfer of any of its Securities to any
of its affiliates without the consent of the Company, provided such assignee
agrees in writing to be bound by the provisions hereof that apply to Buyers in
which event such assignee shall be deemed to be a Buyer hereunder with respect
to such assigned rights.

 

(h)          No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, other than the Indemnitees referred to in Section 6(k). 

 

(i)           Survival.  The representations, warranties, agreements and
covenants shall survive the Closing.  Each Buyer shall be responsible only for
its own representations, warranties, agreements and covenants hereunder.

 

(j)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(k)          Indemnification. 

 

(i)                In consideration of each Buyer’s execution and delivery of
the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each holder of any Securities and all of their stockholders, partners,
members, officers, directors, employees and direct or indirect investors and any
of the foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (i) any misrepresentation or breach of any
representation or warranty made by the Company or any Subsidiary in any of the
Transaction Documents, (ii) any breach of any covenant, agreement or obligation
of the Company or any Subsidiary contained in any of the Transaction Documents
or (iii) any cause of action, suit, proceeding or claim brought or made against
such Indemnitee by a third party (including for these purposes a derivative
action brought on behalf of the Company or any Subsidiary) or which otherwise
involves such Indemnitee that arises out of or results from (A) the execution,
delivery, performance or enforcement of any of the Transaction Documents, or
(B) the status of such Buyer or holder of the Securities either as an investor
in the Company pursuant to the transactions contemplated by any of the
Transaction Documents or as a party to this Agreement (including, without
limitation, as a party in interest or otherwise in any action or proceeding for
injunctive or other equitable relief); provided, however, that the Company will
not be liable in any such case to the extent that any such claim, loss, damage,
liability or expense arise primarily out of or is based primarily upon the
inaccuracy of any representations and warranties made by such Buyer herein.  To
the extent that the foregoing undertaking by the Company may be unenforceable
for any reason, the Company shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law. 

 



42

 

 

(ii)               Promptly after receipt by an Indemnitee under this Section
6(k) of notice of the commencement of any action or proceeding (including,
without limitation, any governmental action or proceeding) involving an
Indemnified Liability, such Indemnitee shall, if a claim in respect thereof is
to be made against any indemnifying party under this Section 6(k), deliver to
the indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnitee; provided,
however, that an Indemnitee shall have the right to retain its own counsel with
the fees and expenses of such counsel to be paid by the indemnifying party if:
(i) the indemnifying party has agreed in writing to pay such fees and expenses;
(ii) the indemnifying party shall have failed promptly to assume the defense of
such Indemnified Liability and to employ counsel reasonably satisfactory to such
Indemnitee in any such Indemnified Liability; or (iii) the named parties to any
such Indemnified Liability (including, without limitation, any impleaded
parties) include both such Indemnitee and the indemnifying party, and such
Indemnitee shall have been advised by counsel that a conflict of interest is
likely to exist if the same counsel were to represent such Indemnitee and the
indemnifying party (in which case, if such Indemnitee notifies the indemnifying
party in writing that it elects to employ separate counsel at the expense of the
indemnifying party, then the indemnifying party shall not have the right to
assume the defense thereof and such counsel shall be at the expense of the
indemnifying party), provided further that in the case of clause (iii) above the
indemnifying party shall not be responsible for the reasonable fees and expenses
of more than one (1) separate legal counsel for such Indemnitee. The Indemnitee
shall reasonably cooperate with the indemnifying party in connection with any
negotiation or defense of any such action or claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Indemnitee which relates to such Indemnified Liability. The indemnifying
party shall keep the Indemnitee reasonably apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto. No
indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent; provided, however, the
indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
Indemnitee, consent to entry of any judgment or enter into any settlement or
other compromise which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnitee of a release from all
liability in respect to such Indemnified Liability , and such settlement shall
not include any admission as to fault on the part of the Indemnitee. Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnitee with respect to all third parties,
firms or corporations relating to the matter for which indemnification has been
made. The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnitee under this Section 6(k),
except to the extent that the indemnifying party is materially and adversely
prejudiced in its ability to defend such action. The indemnification required by
this Section 6(k) shall be made by periodic payments of the amount thereof
during the course of the investigation or defense, as and when bills are
received or Indemnified Liabilities are incurred. The indemnity and contribution
agreements contained herein shall be in addition to (i) any cause of action or
similar right of the Indemnitees against the indemnifying party or others, and
(ii) any liabilities the indemnifying party may be subject to pursuant to the
law. 

 



43

 

 

(l)           Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.  No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty.  Each and every reference to share prices,
shares of Common Stock and any other numbers in this Agreement that relate to
the Common Stock shall be automatically adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
that occur with respect to the Common Stock after the date of this Agreement. 
Notwithstanding anything in this Agreement to the contrary, for the avoidance of
doubt, nothing contained herein shall constitute a representation or warranty
against, or a prohibition of, any actions with respect to the borrowing of,
arrangement to borrow, identification of the availability of, and/or securing
of, securities of the Company in order for such Buyer (or its broker or other
financial representative) to effect short sales or similar transactions in the
future.

 

(m)         Remedies.  Each party and in the event of assignment by a party of
its rights and obligations hereunder, each assignee, shall have all rights and
remedies set forth in the Agreement and all rights and remedies which such
assignees have been granted at any time under any other agreement or contract
and all of the rights which such holders have under any law.  Any Person having
any rights under any provision of this Agreement shall be entitled to enforce
such rights specifically (without posting a bond or other security), to recover
damages by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law.  Furthermore, the Company recognizes
that in the event that it or any Subsidiary fails to perform, observe, or
discharge any or all of its or such Subsidiary’s (as the case may be)
obligations under this Agreement, any remedy at law would be inadequate relief
to the Buyers.  The Company therefore agrees that the Buyers shall be entitled
to specific performance and/or temporary, preliminary and permanent injunctive
or other equitable relief from any court of competent jurisdiction in any such
case without the necessity of proving actual damages and without posting a bond
or other security.  The remedies provided in this Agreement and the other
Transaction Documents shall be cumulative and in addition to all other remedies
available under this Agreement and the other Transaction Documents, at law or in
equity (including a decree of specific performance and/or other injunctive
relief).

 



44

 

 

(n)          Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) this Agreement,
whenever any Buyer exercises a right, election, demand or option under this
Agreement and the Company or any Subsidiary does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company or such Subsidiary (as the case may be), any relevant notice, demand or
election in whole or in part without prejudice to its future actions and rights.

 

(o)          Payment Set Aside; Currency.  To the extent that the Company makes
a payment or payments to any Buyer hereunder or pursuant to any of the other
Transaction Documents or any of the Buyers enforce or exercise their rights
hereunder or thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, foreign, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.  Unless otherwise expressly
indicated, all dollar amounts referred to in this Agreement and the other
Transaction Documents are in United States Dollars (“U.S. Dollars”), and all
amounts owing under this Agreement and all other Transaction Documents shall be
paid in U.S. Dollars.  All amounts denominated in other currencies (if any)
shall be converted into the U.S. Dollar equivalent amount in accordance with the
Exchange Rate on the date of calculation.  “Exchange Rate” means, in relation to
any amount of currency to be converted into U.S. Dollars pursuant to this
Agreement, the U.S. Dollar exchange rate as published in the Wall Street Journal
on the relevant date of calculation.

 

(p)          Judgment Currency.

 

(i)                If for the purpose of obtaining or enforcing judgment against
the Company in connection with this Agreement or any other Transaction Document
in any court in any jurisdiction it becomes necessary to convert into any other
currency (such other currency being hereinafter in this Section 6(p) referred to
as the “Judgment Currency”) an amount due in U.S. Dollars under this Agreement,
the conversion shall be made at the Exchange Rate prevailing on the Business Day
immediately preceding:

 



45

 

 

(1)              the date actual payment of the amount due, in the case of any
proceeding in the courts of New York or in the courts of any other jurisdiction
that will give effect to such conversion being made on such date; or

 

(2)              the date on which the foreign court determines, in the case of
any proceeding in the courts of any other jurisdiction (the date as of which
such conversion is made pursuant to this Section 6(p)(i)(2) being hereinafter
referred to as the “Judgment Conversion Date”).

 

(ii)               If in the case of any proceeding in the court of any
jurisdiction referred to in Section 6(p)(i)(2)  above, there is a change in the
Exchange Rate prevailing between the Judgment Conversion Date and the date of
actual payment of the amount due, the applicable party shall pay such adjusted
amount as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the Exchange Rate prevailing on the date of payment,
will produce the amount of U.S. Dollars which could have been purchased with the
amount of Judgment Currency stipulated in the judgment or judicial order at the
Exchange Rate prevailing on the Judgment Conversion Date.

 

(iii)              Any amount due from the Company under this provision shall be
due as a separate debt and shall not be affected by judgment being obtained for
any other amounts due under or in respect of this Agreement or any other
Transaction Document.

 

(q)          Independent Nature of Buyers’ Obligations and Rights.  The
obligations of each Buyer under the Transaction Documents are several and not
joint with the obligations of any other Buyer, and no Buyer shall be responsible
in any way for the performance of the obligations of any other Buyer under any
Transaction Document.  Nothing contained herein or in any other Transaction
Document, and no action taken by any Buyer pursuant hereto or thereto, shall be
deemed to constitute the Buyers as, and the Company acknowledges that the Buyers
do not so constitute, a partnership, an association, a joint venture or any
other kind of group or entity, or create a presumption that the Buyers are in
any way acting in concert or as a group or entity, and the Company shall not
assert any such claim with respect to such obligations or the transactions
contemplated by the Transaction Documents or any matters, and the Company
acknowledges that the Buyers are not acting in concert or as a group, and the
Company shall not assert any such claim, with respect to such obligations or the
transactions contemplated by the Transaction Documents.  The decision of each
Buyer to purchase Securities pursuant to the Transaction Documents has been made
by such Buyer independently of any other Buyer.  Each Buyer acknowledges that no
other Buyer has acted as agent for such Buyer in connection with such Buyer
making its investment hereunder and that no other Buyer will be acting as agent
of such Buyer in connection with monitoring such Buyer’s investment in the
Securities or enforcing its rights under the Transaction Documents.  The Company
and each Buyer confirms that each Buyer has independently participated with the
Company and its Subsidiaries in the negotiation of the transaction contemplated
hereby with the advice of its own counsel and advisors.  Each Buyer shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.  The use of a
single agreement to effectuate the purchase and sale of the Securities
contemplated hereby was solely in the control of the Company, not the action or
decision of any Buyer, and was done solely for the convenience of the Company
and its Subsidiaries and not because it was required or requested to do so by
any Buyer.  It is expressly understood and agreed that each provision contained
in this Agreement and in each other Transaction Document is between the Company,
each Subsidiary and a Buyer, solely, and not between the Company, its
Subsidiaries and the Buyers collectively and not between and among the Buyers.

 



46

 

 

(r)          Performance Date.  If the date by which any obligation under any of
the Transaction Documents must be performed occurs on a day other than a
Business Day, then the date by which such performance is required shall be the
next Business Day following such date.

 

(s)          Enforcement Fees. The prevailing party shall have the right to
collect from the other all costs and expenses incurred by such prevailing party
as a result of enforcement of this Agreement and the collection of any amounts
owed to such prevailing party hereunder (whether in cash, equity or otherwise),
including, without limitation, reasonable attorneys’ fees and expenses.

 

[signature pages follow]

 



47

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

  COMPANY:       PARETEUM CORPORATION           By: /s/ Alexander Korff    
Name: Alexander Korff     Title: Secretary

 



48

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

  BUYER:       HT INVESTMENTS SA, LLC             By: /s/ Eric Helenek      
Eric Helenek       Authorized Signatory

 



49

 

 

SCHEDULE OF BUYERS

 

  

50

 

 

Exhibit A 

 

Form of Senior Secured Convertible Note

 



 

 

 

Exhibit B 

 

Form of Warrant

 



 

 

 

Exhibit C 

 

Form of Security Agreement

 



 

 

 

Exhibit D 

 

Voting Agreement Parties

 



 

 

 

Exhibit E 

 

Form of Voting Agreement

 



 

  